E Master Repurchase Agreement

September 1996 Version



    Dated as of September 19, 2008 and

Amended and Restated as of October 27, 2008

      Between: Buyer: WILMINGTON TRUST COMPANY, as agent for Cedric LLC

 
  Seller: TABERNA LOAN HOLDINGS I, L.L.C.
1
  Applicability

From time to time the parties hereto may enter into transactions in which one
party (“Seller”) agrees to transfer to the other party (“Buyer”) securities or
other assets (“Securities”), against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to Seller such Securities at a date
certain or on demand, against the transfer of funds by Seller. Each such
transaction shall be referred to herein as a “Transaction” and, unless otherwise
agreed in writing, shall be governed by this Agreement, including any
supplemental terms or conditions contained in Annex I hereto and in any other
annexes identified herein or therein as applicable hereunder.



2   Definitions



  (a)   “Act of Insolvency”, with respect to any party, (i) the commencement by
such party as debtor of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, moratorium, dissolution, delinquency or similar
law, or such party seeking the appointment or election of a receiver,
conservator, trustee, custodian or similar official for such party or any
substantial part of its property, or the convening of any meeting of creditors
for purposes of commencing any such case or proceeding or seeking such an
appointment or election, (ii) the commencement of any such case or proceeding
against such party, or another seeking such an appointment or election, or the
filing against a party of an application for a protective decree under the
provisions of the Securities Investor Protection Act of 1970, which (A) is
consented to or not timely contested by such party, (B) results in the entry of
an order for relief, such an appointment or election, the issuance of such a
protective decree or the entry of an order having a similar effect, or (C) is
not dismissed within 15 days, (iii) the making by such party of a general
assignment for the benefit of creditors, or (iv) the admission in writing by
such party of such party’s inability to pay such party’s debts as they become
due;



  (b)   “Additional Purchased Securities”, Securities provided by Seller to
Buyer pursuant to Paragraph 4(a) hereof;



  (c)   “Buyer’s Margin Amount”, with respect to any Transaction as of any date,
the amount obtained by application of the Buyer’s Margin Percentage to the
Repurchase Price for such Transaction as of such date;



  (d)   “Buyer’s Margin Percentage”, with respect to any Transaction as of any
date, a percentage (which may be equal to the Seller’s Margin Percentage) agreed
to by Buyer and Seller or, in the absence of any such agreement, the percentage
obtained by dividing the Market Value of the Purchased Securities on the
Purchase Date by the Purchase Price on the Purchase Date for such Transaction;



  (e)   “Confirmation”, the meaning specified in Paragraph 3(b) hereof,



  (f)   “Income”, with respect to any Asset at any time, any principal thereof
and all interest, dividends or other distributions thereon;



  (g)   “Margin Deficit”, the meaning specified in Paragraph 4(a) hereof;



  (h)   “Margin Excess”, the meaning specified in Paragraph 4(b) hereof;



  (i)   “Margin Notice Deadline”, the time agreed to by the parties in the
relevant Confirmation, Annex I hereto or otherwise as the deadline for giving
notice requiring same day satisfaction of margin maintenance obligations as
provided in Paragraph 4 hereof (or, in the absence of any such agreement, the
deadline for such purposes established in accordance with market practice);



  (j)   “Market Value”, with respect to any Securities as of any date, the price
for such Securities on such date obtained from a generally recognized source
agreed to by the parties or the most recent closing bid quotation from such a
source, plus accrued Income to the extent not included therein (other than any
Income credited or transferred to, or applied to the obligations of, Seller
pursuant to Paragraph 5 hereof) as of such date (unless contrary to market
practice for such Securities);



  (k)   “Price Differential”, with respect to any Transaction as of any date,
the aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the Purchase Price for such Transaction on a 360 day per year
basis for the actual number of days during the period commencing on (and
including) the Purchase Date for such Transaction and ending on (but excluding)
the date of determination (reduced by any amount of such Price Differential
previously paid by Seller to Buyer with respect to such Transaction);



  (l)   “Pricing Rate”, the per annum percentage rate for determination of the
Price Differential;



  (m)   “Prime Rate”, the prime rate of U.S. commercial banks as published in
The Wall Street Journal (or, if more than one such rate is published, the
average of such rates);



  (n)   “Purchase Date”, the date on which Purchased Securities are to be
transferred by Seller to Buyer;



  (o)   “Purchase Price”, (i) on the Purchase Date, the price at which Purchased
Securities are transferred by Seller to Buyer, and (ii) thereafter, except where
Buyer and Seller agree otherwise, such price increased by the amount of any cash
transferred by Buyer to Seller pursuant to Paragraph 4(b) hereof and decreased
by the amount of any cash transferred by Seller to Buyer pursuant to Paragraph
4(a) hereof or applied to reduce Seller’s obligations under clause (ii) of
Paragraph 5 hereof;



  (p)   “Purchased Securities”, the Securities transferred by Seller to Buyer in
a Transaction hereunder, and any Securities substituted therefor in accordance
with Paragraph 9 hereof. The term “Purchased Securities” with respect to any
Transaction at any time also shall include Additional Purchased Securities
delivered pursuant to Paragraph 4(a) hereof and shall exclude Securities
returned pursuant to Paragraph 4(b) hereof;



  (q)   “Repurchase Date”, the date on which Seller is to repurchase the
Purchased Securities from Buyer, including any date determined by application of
the provisions of Paragraph 3(c) or 11 hereof;



  (r)   “Repurchase Price”, the price at which Purchased Securities are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price and the Price Differential as of the date of such
determination;



  (s)   “Seller’s Margin Amount”, with respect to any Transaction as of any
date, the amount obtained by application of the Seller’s Margin Percentage to
the Repurchase Price for such Transaction as of such date;



  (t)   “Seller’s Margin Percentage”, with respect to any Transaction as of any
date, a percentage (which may be equal to the Buyer’s Margin Percentage) agreed
to by Buyer and Seller or, in the absence of any such agreement, the percentage
obtained by dividing the Market Value of the Purchased Securities on the
Purchase Date by the Purchase Price on the Purchase Date for such Transaction.



3   Initiation; Confirmation; Termination



  (a)   An agreement to enter into a Transaction may be made orally or in
writing at the initiation of either Buyer or Seller. On the Purchase Date for
the Transaction, the Securities shall be transferred to Buyer or its agent
against the transfer of the Purchase Price to an account of Seller.



  (b)   Upon agreeing to enter into a Transaction hereunder, Buyer or Seller (or
both), as shall be agreed, shall promptly deliver to the other party a written
confirmation of each Transaction (a “Confirmation”). The Confirmation shall
describe the Securities, identify Buyer and Seller and set forth (i) the
Purchase Date, (ii) the Purchase Price, (iii) the Repurchase Date, unless the
Transaction is to be terminable on demand, (iv) the Pricing Rate or Repurchase
Price applicable to the Transaction, and (v) any additional terms or conditions
of the Transaction not inconsistent with this Agreement. The Confirmation,
together with this Agreement, shall constitute conclusive evidence of the terms
agreed between Buyer and Seller with respect to the Transaction to which the
Confirmation relates, unless with respect to the Confirmation specific objection
is made promptly after receipt thereof. In the event of any conflict between the
terms of such Confirmation and this Agreement, this Agreement shall prevail.



  (c)   In the case of Transactions terminable upon demand, such demand shall be
made by Buyer or Seller, no later than such time as is customary in accordance
with market practice, by telephone or otherwise on or prior to the business day
on which such termination will be effective. On the date specified in such
demand, or on the date fixed for termination in the case of Transactions having
a fixed term, termination of the Transaction will be effected by transfer to
Seller or its agent of the Securities and any Income in respect thereof received
by Buyer (and not previously credited or transferred to, or applied to the
obligations of, Seller pursuant to Paragraph 5 hereof) against the transfer of
the Repurchase Price to an account of Buyer.



4   Margin Maintenance



  (a)   If at any time the aggregate Market Value of all Purchased Securities
subject to all Transactions in which a particular party hereto is acting as
Buyer is less than the aggregate Buyer’s Margin Amount for all such Transactions
(a “Margin Deficit”), then Buyer may by notice to Seller require Seller in such
Transactions, at Seller’s option, to transfer to Buyer cash or additional
Securities reasonably acceptable to Buyer (“Additional Purchased Securities”),
so that the cash and aggregate Market Value of the Purchased Securities,
including any such Additional Purchased Securities, will thereupon equal or
exceed such aggregate Buyer’s Margin Amount (decreased by the amount of any
Margin Deficit as of such date arising from any Transactions in which such Buyer
is acting as Seller).



  (b)   If at any time the aggregate Market Value of all Purchased Securities
subject to all Transactions in which a particular party hereto is acting as
Seller exceeds the aggregate Seller’s Margin Amount for all such Transactions at
such time (a “Margin Excess”), then Seller may by notice to Buyer require Buyer
in such Transactions, at Buyer’s option, to transfer cash or Purchased
Securities to Seller, so that the aggregate Market Value of the Purchased
Securities, after deduction of any such cash or any Purchased Securities so
transferred, will thereupon not exceed such aggregate Seller’s Margin Amount
(increased by the amount of any Margin Excess as of such date arising from any
Transactions in which the Seller is acting as Buyer).



  (c)   If any notice is given by Buyer or Seller under subparagraph (a) or
(b) of this Paragraph at or before the Margin Notice Deadline on any business
day, the party receiving such notice shall transfer cash or Additional Purchased
Securities as provided in such subparagraph no later than the close of business
in the relevant market on such day. If any such notice is given after the Margin
Notice Deadline, the party receiving such notice shall transfer such cash or
Securities no later than the close of business in the relevant market on the
next business day following such notice.



  (d)   Any cash transferred pursuant to this Paragraph shall be attributed to
such Transactions as shall be agreed upon by Buyer and Seller.



  (e)   Seller and Buyer may agree, with respect to any or all Transactions
hereunder, that the respective rights of Buyer or Seller (or both) under
subparagraphs (a) and (b) of this Paragraph may be exercised only where a Margin
Deficit or Margin Excess, as the case may be, exceeds a specified dollar amount
or a specified percentage of the Repurchase Prices for such Transactions (which
amount or percentage shall be agreed to by Buyer and Seller prior to entering
into any such Transactions).



  (f)   Seller and Buyer may agree, with respect to any or all Transactions
hereunder, that the respective rights of Buyer and Seller under subparagraphs
(a) and (b) of this Paragraph to require the elimination of a Margin Deficit or
a Margin Excess, as the case may be, may be exercised whenever such a Margin
Deficit or Margin Excess exists with respect to any single Transaction hereunder
(calculated without regard to any other Transaction outstanding under this
Agreement).



5   Income Payments

Seller shall be entitled to receive an amount equal to all Income paid or
distributed on or in respect of the Securities that is not otherwise received by
Seller, to the full extent it would be so entitled if the Securities had not
been sold to Buyer. Buyer shall, as the parties may agree with respect to any
Transaction (or, in the absence of any such agreement, as Buyer shall reasonably
determine in its discretion), on the date such Income is paid or distributed
either (i) transfer to or credit to the account of Seller such Income with
respect to any Purchased Securities subject to such Transaction or (ii) with
respect to Income paid in cash, apply the Income payment or payments to reduce
the amount, if any, to be transferred to Buyer by Seller upon termination of
such Transaction. Buyer shall not be obligated to take any action pursuant to
the preceding sentence (A) to the extent that such action would result in the
creation of a Margin Deficit, unless prior thereto or simultaneously therewith
Seller transfers to Buyer cash or Additional Purchased Securities sufficient to
eliminate such Margin Deficit, or (B) if an Event of Default with respect to
Seller has occurred and is then continuing at the time such Income is paid or
distributed.



6   Security Interest

Although the parties intend that all Transactions hereunder be sales and
purchases and not loans, in the event any such Transactions are deemed to be
loans, Seller shall be deemed to have pledged to Buyer as security for the
performance by Seller of its obligations under each such Transaction, and shall
be deemed to have granted to Buyer a security interest in, all of the Purchased
Securities with respect to all Transactions hereunder and all Income thereon and
other proceeds thereof.



7   Payment and Transfer

Unless otherwise mutually agreed, all transfers of funds hereunder shall be in
immediately available funds. All Securities transferred by one party hereto to
the other party (i) shall be in suitable form for transfer or shall be
accompanied by duly executed instruments of transfer or assignment in blank and
such other documentation as the party receiving possession may reasonably
request, (ii) shall be transferred on the book-entry system of a Federal Reserve
Bank, or (iii) shall be transferred by any other method mutually acceptable to
Seller and Buyer.



8   Segregation of Securities

To the extent required by applicable law, all Purchased Securities in the
possession of Seller shall be segregated from other securities in its possession
and shall be identified as subject to this Agreement. Segregation may be
accomplished by appropriate identification on the books and records of the
holder, including a financial or securities intermediary or a clearing
corporation. All of Seller’s interest in the Purchased Securities shall pass to
Buyer on the Purchase Date and, unless otherwise agreed by Buyer and Seller,
nothing in this Agreement shall preclude Buyer from engaging in repurchase
transactions with the Purchased Securities or otherwise selling, transferring,
pledging or hypothecating the Purchased Securities, but no such transaction
shall relieve Buyer of its obligations to transfer Purchased Securities to
Seller pursuant to Paragraph 3, 4 or 11 hereof, or of Buyer’s obligation to
credit or pay Income to, or apply Income to the obligations of, Seller pursuant
to Paragraph 5 hereof.

Required Disclosure for Transactions in Which the Seller

Retains Custody of the Purchased Securities

Seller is not permitted to substitute other securities for those subject to this
Agreement and therefore must keep Buyer’s securities segregated at all times,
unless in this Agreement Buyer grants Seller the right to substitute other
securities. If Buyer grants the right to substitute, this means that Buyer’s
securities will likely be commingled with Seller’s own securities during the
trading day. Buyer is advised that, during any trading day that Buyer’s
securities are commingled with Seller’s securities, they [will] * [may] ** be
subject to liens granted by Seller to [its clearing bank] * [third parties] **
and may be used by Seller for deliveries on other securities transactions.
Whenever the securities are commingled, Seller’s ability to resegregate
substitute securities for Buyer will be subject to Seller’s ability to satisfy
[the clearing] * [any]** lien or to obtain substitute securities.



  *   Language to be used under 17 C.F.R. b403.4 (e) if Seller is a government
securities broker

or dealer other than a financial institution.



  **   Language to be used under 17 C.F.R. b403.5(d) if Seller is a financial
institution.



9   Substitution



  (a)   Seller may, subject to agreement with and acceptance by Buyer,
substitute other Securities for any Purchased Securities. Such substitution
shall be made by transfer to Buyer of such other Securities and transfer to
Seller of such Purchased Securities. After substitution, the substituted
Securities shall be deemed to be Purchased Securities.



  (b)   In Transactions in which Seller retains custody of Purchased Securities,
the parties expressly agree that Buyer shall be deemed, for purposes of
subparagraph (a) of this Paragraph, to have agreed to and accepted in this
Agreement substitution by Seller of other Securities for Purchased Securities;
provided, however, that such other Securities shall have a Market Value at least
equal to the Market Value of the Purchased Securities for which they are
substituted.



10   Representations

Each of Buyer and Seller represents and warrants to the other that (i) it is
duly authorized to execute and deliver this Agreement, to enter into
Transactions contemplated hereunder and to perform its obligations hereunder and
has taken all necessary action to authorize such execution, delivery and
performance, (ii) it will engage in such Transactions as principal (or, if
agreed in writing, in the form of an annex hereto or otherwise, in advance of
any Transaction by the other party hereto, as agent for a disclosed principal),
(iii) the person signing this Agreement on its behalf is duly authorized to do
so on its behalf (or on behalf of any such disclosed principal), (iv) it has
obtained all authorizations of any governmental body required in connection with
this Agreement and the Transactions hereunder and such authorizations are in
full force and effect and (v) the execution, delivery and performance of this
Agreement and the Transactions hereunder will not violate any law, ordinance,
charter, by-law or rule applicable to it or any agreement by which it is bound
or by which any of its assets are affected. On the Purchase Date for any
Transaction Buyer and Seller shall each be deemed to repeat all the foregoing
representations made by it.



11   Events of Default

In the event that (i) Seller fails to transfer or Buyer fails to purchase
Securities upon the applicable Purchase Date, (ii) Seller fails to repurchase or
Buyer fails to transfer Purchased Securities upon the applicable Repurchase
Date, (iii) Seller or Buyer fails to comply with Paragraph 4 hereof, (iv) Buyer
fails, after one business day’s notice, to comply with Paragraph 5 hereof,
(v) an Act of Insolvency occurs with respect to Seller or Buyer, (vi) any
representation made by Seller or Buyer shall have been incorrect or untrue in
any material respect when made or repeated or deemed to have been made or
repeated, or (vii) Seller or Buyer shall admit to the other its inability to, or
its intention not to, perform any of its obligations hereunder (each an “Event
of Default”):



  (a)   The Buyer may, at its option (which option shall be deemed to have been
exercised immediately upon the occurrence of an Act of Insolvency), declare an
Event of Default to have occurred hereunder and, upon the exercise or deemed
exercise of such option, the Repurchase Date for each Transaction hereunder
shall, if it has not already occurred, be deemed immediately to occur (except
that, in the event that the Purchase Date for any Transaction has not yet
occurred as of the date of such exercise or deemed exercise, such Transaction
shall be deemed immediately canceled). The Buyer shall (except upon the
occurrence of an Act of Insolvency) give notice to the Seller of the exercise of
such option as promptly as practicable.



  (b)   In all Transactions in which the Seller is acting as Seller, if the
Buyer exercises or is deemed to have exercised the option referred to in
subparagraph (a) of this Paragraph, (i) the Seller’s obligations in such
Transactions to repurchase all Purchased Securities, at the Repurchase Price
therefor on the Repurchase Date determined in accordance with subparagraph (a)
of this Paragraph, shall thereupon become immediately due and payable, (ii) all
Income paid after such exercise or deemed exercise shall be retained by the
Buyer and applied to the aggregate unpaid Repurchase Prices and any other
amounts owing by the Seller hereunder, and (iii) the Seller shall immediately
deliver to the Buyer any Purchased Securities subject to such Transactions then
in the Seller’s possession or control.



  (c)   In all Transactions in which the Seller is acting as Buyer, upon tender
by the Buyer of payment of the aggregate Repurchase Prices for all such
Transactions, all right, title and interest in and entitlement to all Securities
subject to such Transactions shall be deemed transferred to the Buyer, and the
Seller shall deliver all such Purchased Securities to the Buyer.



  (d)   If the Buyer exercises or is deemed to have exercised the option
referred to in subparagraph (a) of this Paragraph, the Buyer, without prior
notice to the Seller, may:



  (i)   as to Transactions in which the Seller is acting as Seller,
(A) immediately sell, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the Buyer may reasonably deem
satisfactory, any or all Purchased Securities subject to such Transactions and
apply the proceeds thereof to the aggregate unpaid Repurchase Prices and any
other amounts owing by the Seller hereunder or (B) in its sole discretion elect,
in lieu of selling all or a portion of such Purchased Securities, to give the
Seller credit for such Purchased Securities in an amount equal to the price
therefor on such date, obtained from a generally recognized source or the most
recent closing bid quotation from such a source, against the aggregate unpaid
Repurchase Prices and any other amounts owing by the Seller hereunder; and



  (ii)   as to Transactions in which the Seller is acting as Buyer,
(A) immediately purchase, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the Buyer may reasonably deem
satisfactory, securities (“Replacement Securities”) of the same class and amount
as any Securities that are not delivered by the Seller to the Buyer as required
hereunder or (B) in its sole discretion elect, in lieu of purchasing Replacement
Securities, to be deemed to have purchased Replacement Securities at the price
therefor on such date, obtained from a generally recognized source or the most
recent closing offer quotation from such a source.

Unless otherwise provided in Annex I, the parties acknowledge and agree that
(1) the Securities subject to any Transaction hereunder are instruments traded
in a recognized market, (2) in the absence of a generally recognized source for
prices or bid or offer quotations for any Asset, the Buyer may establish the
source therefor in its sole discretion and (3) all prices, bids and offers shall
be determined together with accrued Income (except to the extent contrary to
market practice with respect to the relevant Securities).



  (e)   As to Transactions in which the Seller is acting as Buyer, the Seller
shall be liable to the Buyer for any excess of the price paid (or deemed paid)
by the Buyer for Replacement Securities over the Repurchase Price for the
Securities replaced thereby and for any amounts payable by the Seller under
Paragraph 5 hereof or otherwise hereunder.



  (f)   For purposes of this Paragraph 11, the Repurchase Price for each
Transaction hereunder in respect of which the Seller is acting as Buyer shall
not increase above the amount of such Repurchase Price for such Transaction
determined as of the date of the exercise or deemed exercise by the Buyer of the
option referred to in subparagraph (a) of this Paragraph.



  (g)   The Seller shall be liable to the Buyer for (i) the amount of all
reasonable legal or other expenses incurred by the Buyer in connection with or
as a result of an Event of Default, (ii) damages in an amount equal to the cost
(including all fees, expenses and commissions) of entering into replacement
transactions and entering into or terminating hedge transactions in connection
with or as a result of an Event of Default, and (iii) any other loss, damage,
cost or expense directly arising or resulting from the occurrence of an Event of
Default in respect of a Transaction.



  (h)   To the extent permitted by applicable law, the Seller shall be liable to
the Buyer for interest on any amounts owing by the Seller hereunder, from the
date the Seller becomes liable for such amounts hereunder until such amounts are
(i) paid in full by the Seller or (ii) satisfied in full by the exercise of the
Buyer’s rights hereunder. Interest on any sum payable by the Seller to the Buyer
under this Paragraph 11(h) shall be at a rate equal to the greater of the
Pricing Rate for the relevant Transaction or the Prime Rate.



  (i)   The Buyer shall have, in addition to its rights hereunder, any rights
otherwise available to it under any other agreement or applicable law.



12   Single Agreement

Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of Buyer and Seller agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.



13   Notices and Other Communications

Any and all notices, statements, demands or other communications hereunder may
be given by a party to the other by mail, facsimile, telegraph, messenger or
otherwise to the address specified in Annex II hereto, or so sent to such party
at any other place specified in a notice of change of address hereafter received
by the other. All notices, demands and requests hereunder may be made orally, to
be confirmed promptly in writing, or by other communication as specified in the
preceding sentence.



14   Entire Agreement; Severability

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.



15   Non-assignability; Termination



  (a)   The rights and obligations of the parties under this Agreement and under
any Transaction shall not be assigned by either party without the prior written
consent of the other party, and any such assignment without the prior written
consent of the other party shall be null and void. Subject to the foregoing,
this Agreement and any Transactions shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns. This
Agreement may be terminated by either party upon giving written notice to the
other, except that this Agreement shall, notwithstanding such notice, remain
applicable to any Transactions then outstanding.



  (b)   Subparagraph (a) of this Paragraph 15 shall not preclude a party from
assigning, charging or otherwise dealing with all or any part of its interest in
any sum payable to it under Paragraph 11 hereof.



16   Governing Law

This Agreement shall be governed by the laws of the State of New York without
giving effect to the conflict of law principles thereof.



17   No Waivers, Etc.

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Paragraph 4(a) or 4(b) hereof will not constitute a waiver
of any right to do so at a later date.



18   Use of Employee Plan Assets



  (a)   If assets of an employee benefit plan subject to any provision of the
Employee Retirement Income Security Act of 1974 (“ERISA”) are intended to be
used by either party hereto (the “Plan Party”) in a Transaction, the Plan Party
shall so notify the other party prior to the Transaction. The Plan Party shall
represent in writing to the other party that the Transaction does not constitute
a prohibited transaction under ERISA or is otherwise exempt therefrom, and the
other party may proceed in reliance thereon but shall not be required so to
proceed.



  (b)   Subject to the last sentence of subparagraph (a) of this Paragraph, any
such Transaction shall proceed only if Seller furnishes or has furnished to
Buyer its most recent available audited statement of its financial condition and
its most recent subsequent unaudited statement of its financial condition.



  (c)   By entering into a Transaction pursuant to this Paragraph, Seller shall
be deemed (i) to represent to Buyer that since the date of Seller’s latest such
financial statements, there has been no material adverse change in Seller’s
financial condition which Seller has not disclosed to Buyer, and (ii) to agree
to provide Buyer with future audited and unaudited statements of its financial
condition as they are issued, so long as it is the Seller in any outstanding
Transaction involving a Plan Party.



19   Intent



  (a)   The parties recognize that each Transaction is a “repurchase agreement”
as that term is defined in Section 101 of Title 11 of the United States Code, as
amended (except insofar as the type of Securities subject to such Transaction or
the term of such Transaction would render such definition inapplicable), and a
“securities contract” as that term is defined in Section 741 of Title 11 of the
United States Code, as amended (except insofar as the type of Securities subject
to such Transaction would render such definition inapplicable).



  (b)   It is understood that either party’s right to liquidate Securities
delivered to it in connection with Transactions hereunder or to exercise any
other remedies pursuant to Paragraph 11 hereof is a contractual right to
liquidate such Transaction as described in Sections 555 and 559 of Title 11 of
the United States Code, as amended.



  (c)   The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of Securities
subject to such Transaction would render such definition inapplicable).



  (d)   It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).



20   Disclosure Relating to Certain Federal Protections

The parties acknowledge that they have been advised that:



  (a)   in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of 1934 (“1934 Act”), the Securities
Investor Protection Corporation has taken the position that the provisions of
the Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;



  (b)   in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and



  (c)   in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to the Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.

1

[signatures on following page]

 
BUYER:
WILMINGTON TRUST COMPANY, as agent for Cedric
By: /s/ Dorri Costello
 
Name: Dorri Costello
Title: Financial Services Officer

2

     
SELLER:
 
TABERNA LOAN HOLDINGS I, L.L.C.

 
  By: Taberna Realty Finance Trust, its managing member
By: /s/ James Sebra
 
   
 
  Name: James Sebra
Title: Chief Accounting Officer

3

Annex I

Supplemental Terms and Conditions

Dated as of September 19, 2008 and amended and restated as of October 27, 2008.

Pursuant to the terms of Paragraph 1 of the Master Repurchase Agreement, dated
as of September 19, 2008 (as amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Repurchase Agreement”), between
the buyer, WILMINGTON TRUST COMPANY, as agent (in such capacity, “Buyer”) for
Cedric LLC, a Delaware limited liability company, and TABERNA LOAN HOLDINGS I,
LLC (“Seller”), such parties agreed that the Transaction entered into thereunder
shall be governed by the provisions set forth in that certain Annex I (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, “Annex I”) and that certain Annex II (as amended, restated, supplemented
or otherwise modified and in effect from time to time, “Annex II”) among such
parties, which Annex I and Annex II were incorporated in their entirety into the
Repurchase Agreement and deemed a part thereof. Such parties supplemented the
Repurchase Agreement in order to document such additional agreements as are set
forth in such Annex I and Annex II. The Buyer and Seller desire to amend and
restate the Repurchase Agreement and such Annex I and Annex II to, among other
things, (i) substitute the CWHL Assets (as defined in the original Annex I) for
certain additional Purchased Assets and (ii) to provide for the delivery of
transfer documents “in blank” from Seller rather than re-register the Purchased
Assets in the name of the Buyer. The Buyer and Seller hereby agree that,
effective as of the date hereof, Annex I and Annex II shall be, and hereby are,
amended and restated in their entirety to read as follows:

To the extent that the terms of this Annex I conflict with the terms of the
Master Repurchase Agreement, the terms of this Annex I shall control.



1.   DEFINITIONS.



  (a)   The following definitions are hereby added to the Master Repurchase
Agreement, which shall be used for all purposes in the Master Repurchase
Agreement and this Annex.



  (i)   “Accrual Period” shall mean, (i) initially, the period of time
commencing on the Purchase Date and ending on the first Payment Date thereafter,
and (ii) thereafter, each period commencing on the last day of the preceding
Accrual Period and ending on the earlier of the Repurchase Date or the next
succeeding Payment Date.



  (ii)   “Adjusted Purchase Price” shall mean $24,500,000, the price at which
Purchased Assets are transferred by Seller to Buyer on the Purchase Date.



  (iii)   “Affiliate” shall mean, with respect to any Person, any “affiliate” of
such Person, as such term is defined in the Bankruptcy Code.



  (iv)   “Affiliate Repurchase Agreement” shall mean that certain Master
Repurchase Agreement, dated as of the date hereof, between RAIT CRE Holdings,
LLC as seller and Wilmington Trust Company, as agent for Cedric LLC, as buyer.



  (v)   “Agency Agreement” shall mean that certain Agency Agreement, dated as of
the date hereof, between Buyer and Cedric.



  (vi)   “Aggregate Purchase Price” shall mean an amount equal to the sum of
(i) the Purchase Price and (ii) the “Purchase Price” as defined in the Affiliate
Repurchase Agreement.



  (vii)   “Amortizing Assets” shall mean each of the Purchased Assets other than
the Interest-Only Assets.



  (viii)   “Applicable Law” shall mean, for any Person or Property of such
Person, all existing and future applicable laws, rules, regulations (including
proposed, temporary and final income tax regulations), statutes, treaties,
codes, ordinances, permits, certificates, orders and licenses of and
interpretations by any Governmental Authority (including, without limitation,
usury laws), and applicable judgments, decrees, injunctions, writs, awards or
orders of any court, arbitrator or other administrative, judicial or
quasi-judicial tribunal or agency of competent jurisdiction.



  (ix)   “Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978,
as amended from time to time.



  (x)   “BSARM 2005-09 3-Month Average Severity” shall mean the then-current “3
Month Average (Cumulative) Loss Severity”, as disclosed on the most-recent
Certificateholder Distribution Summary prepared by the then-current Master
Servicer in connection with the BSARM 2005-09 Securitization Transaction.



  (xi)   “BSARM 2005-09 Cumulative Actual Losses” shall mean the total
cumulative realized losses for all collateral groups within the BSARM 2005-09
Securitization Transaction, as set forth in the then-current related trustee’s
report.



  (xii)   “BSARM 2005-09 Delinquent Amount” shall mean the aggregate cumulative
dollar amount of all loans in the BSARM 2005-09 Securitization Transaction that
are either delinquent least thirty (30) days, or in bankruptcy, as set forth in
the then-current related trustee’s report.



  (xiii)   “BSARM 2005-09 Forecasted Losses” shall mean an amount equal to the
then-current BSARM 2005-09 Loss Factor multiplied by the then-current BSARM
2005-09 Delinquent Amount.



  (xiv)   “BSARM 2005-09 Loss Factor” shall mean the greater of fifty percent
(50%) and the then-current BSARM 2005-09 3-Month Average Severity.



  (xv)   “BSARM 2005-09 Performance Amount” shall mean the excess, if any, of
the sum of the BSARM 2005-09 Cumulative Actual Losses plus the BSARM 2005-09
Forecasted Losses over the BSARM 2005-09 Permitted Scheduled Losses, less the
portion of any previous Performance Amount payments made pursuant to
Paragraph 4(c) which are allocable to the BSARM 2005-09 Securitization
Transaction.



  (xvi)   “BSARM 2005-09 Permitted Scheduled Losses” shall, on the date of each
determination thereof, the applicable amount set forth on Schedule D hereof.



  (xvii)   “BSARM 2005-09 Securitization Transaction” shall mean the
securitization transaction described in the Sale and Servicing Agreement dated
as of September 29, 2005, between and among STRUCTURED ASSET MORTGAGE
INVESTMENTS II INC., as Depositor, BEAR STEARNS ARM TRUST 2005-9, as Issuer,
U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee, WELLS FARGO BANK, N.A., as
Master Servicer and Securities Administrator, and EMC MORTGAGE CORPORATION, as
Seller and Company.



  (xviii)   “BSARM 2005-7 3-Month Average Severity” shall mean the then-current
“3 Month Average (Cumulative) Loss Severity”, as disclosed on the most-recent
Certificateholder Distribution Summary prepared by the then-current Master
Servicer in connection with the BSARM 2005-07 Securitization Transaction.



  (xix)   “BSARM 2005-7 Cumulative Actual Losses” shall mean the total
cumulative realized losses for all collateral groups within the BSARM 2005-7
Securitization Transaction, as set forth in the then-current related trustee’s
report.



  (xx)   “BSARM 2005-7 Delinquent Amount” shall mean the aggregate cumulative
dollar amount of all loans in the BSARM 2005-7 Securitization Transaction that
are either delinquent least thirty (30) days, or in bankruptcy, as set forth in
the then-current related trustee’s report.



  (xxi)   “BSARM 2005-7 Forecasted Losses” shall mean an amount equal to the
then-current BSARM 2005-7 Loss Factor multiplied by the then-current BSARM
2005-7 Delinquent Amount.



  (xxii)   “BSARM 2005-7 Loss Factor” shall mean the greater of fifty percent
(50%) and the then-current BSARM 2005-7 3-Month Average Severity.



  (xxiii)   “BSARM 2005-7 Performance Amount” shall mean the excess, if any, of
the sum of the BSARM 2005-7 Cumulative Actual Losses plus the BSARM 2005-7
Forecasted Losses over the BSARM 2005-7 Permitted Scheduled Losses, less the
portion of any previous Performance Amount payments made pursuant to
Paragraph 4(c) which are allocable to the BSARM 2005-7 Securitization
Transaction.



  (xxiv)   “BSARM 2005-7 Permitted Scheduled Losses” shall mean, on the date of
each determination thereof, the applicable amount set forth on Schedule D
hereof.



  (xxv)   “BSARM 2005-7 Securitization Transaction” shall mean the
securitization transaction described in the Sale and Servicing Agreement, dated
as of July 29, 2005, between and among STRUCTURED ASSET MORTGAGE INVESTMENTS II
INC., as Depositor, BEAR STEARNS ARM TRUST 2005-7, as Issuer, U.S. BANK NATIONAL
ASSOCIATION, as Indenture Trustee, WELLS FARGO BANK, N.A., as Master Servicer
and Securities Administrator, and EMC MORTGAGE CORPORATION, as Seller and
Company.



  (xxvi)   “Business Day” shall mean any day excluding Saturday, Sunday, any day
on which banks located in the State of New York or the State of Delaware are
authorized or permitted to close for business and any day on which the New York
Stock Exchange is closed.



  (xxvii)   “Buyer” shall mean Wilmington Trust Company, as agent for Cedric.



  (xxviii)   “Cash Equivalents” shall be determined in accordance with GAAP,
except that such term shall exclude all investment securities other than those
issued or fully guaranteed or insured by the United States Government or any
agency thereof.



  (xxix)   “Cedric” shall mean Cedric LLC, a Delaware limited liability company.



  (xxx)   “CMLTI 05-11 3-Month Average Severity” shall mean the then-current “3
Month Average (Cumulative) Loss Severity”, as disclosed on the most-recent
Certificateholder Distribution Summary prepared by the then-current Master
Servicer in connection with the CMLTI 05-11 Securitization Transaction.



  (xxxi)   “CMLTI 05-11 Cumulative Actual Losses” shall mean the total
cumulative realized losses for all collateral groups within the CMLTI 05-11
Securitization Transaction, as set forth in the then-current related trustee’s
report.



  (xxxii)   “CMLTI 05-11 Delinquent Amount” shall mean the aggregate cumulative
dollar amount of all loans in the CMLTI 05-11 Securitization Transaction that
are either delinquent least thirty (30) days, or in bankruptcy, as set forth in
the then-current related trustee’s report.



  (xxxiii)   “CMLTI 05-11 Forecasted Losses” shall mean an amount equal to the
then-current CMLTI 05-11 Loss Factor multiplied by the then-current CMLTI 05-11
Delinquent Amount.



  (xxxiv)   “CMLTI 05-11 Loss Factor” shall mean the greater of fifty percent
(50%) and the then-current CMLTI 05-11 3-Month Average Severity.



  (xxxv)   “CMLTI 05-11 Permitted Scheduled Losses” shall mean, on the date of
each determination thereof, the applicable amount set forth on Schedule D
hereof.



  (xxxvi)   “CMLTI 05-11 Performance Amount” shall mean the excess, if any, of
the sum of the CMLTI 05-11 Cumulative Actual Losses plus the CMLTI 05-11
Forecasted Losses over the CMLTI 05-11 Permitted Scheduled Losses, less the
portion of any previous Performance Amount payments made pursuant to
Paragraph 4(c) which are allocable to the CMLTI 05-11 Securitization
Transaction.



  (xxxvii)   “CMLTI 05-11 Securitization Transaction” shall mean the
securitization transaction described in the Master Servicing Agreement, dated as
of December 29, 2005, between and among CITIGROUP MORTGAGE LOAN TRUST INC., as
Depositor, U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Master Servicer and Securities Administrator.



  (xxxviii)   “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.



  (xxxix)   “Collateral” shall have the meaning set forth in Paragraph 6 of this
Repurchase Agreement.



  (xl)   “Commitment Fee” shall have the meaning set forth in the Purchase
Confirmation.



  (xli)   “Default” shall mean any event which, with the giving of notice or the
lapse of time or both, would constitute an Event of Default.



  (xlii)   “Direction Letter” shall mean, for any Purchased Asset, an
irrevocable direction letter, in the form attached as Exhibit D to this
Repurchase Agreement, instructing the recipient to pay with respect to such
Purchased Asset, all amounts payable under such Purchased Asset as directed by
Buyer.



  (xliii)   “Effective Tangible Net Worth” shall mean, as to any Person, its
Tangible Assets minus its Senior Liabilities.



  (xliv)   “Event of Default” shall have the meaning given in Paragraph 11 of
this Repurchase Agreement.



  (xlv)   “Exchange Act Reports” shall mean reports filed by RAIT Financial
Trust with the Securities and Exchange Commission pursuant to the Securities
Exchange act of 1934, as amended, or any rules thereunder.



  (xlvi)   “GAAP” shall mean generally accepted accounting principles as in
effect from time to time in the United States.



  (xlvii)   “Governmental Authority” shall mean any nation or government, any
state or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any body or entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator, and any accounting board
or authority (whether or not a part of government) which is responsible for the
establishment or interpretation of national or international accounting
principles, in each case whether foreign or domestic, or other governmental
authority having jurisdiction over Seller or Buyer, as applicable, or any of
their respective businesses, operations or properties.



  (xlviii)   “Guarantee Agreement” shall mean that certain Parent Guarantee
Agreement dated as of the date hereof between Buyer and Parent Guarantors.



  (xlix)   “Indebtedness” shall mean, with respect to Buyer and Seller, any
obligation (whether present, future, contingent or otherwise, as principal or
surety or otherwise) in respect of borrowed money or relating to the payment or
delivery of funds, securities or other property (including, without limitation,
collateral), other than indebtedness in respect of any trade debt, bank deposits
received in the ordinary course of business.



  (l)   “Indemnified Amounts” shall have the meaning set forth in Section 7(a)
of this Annex I.



  (li)   “Indemnified Parties” shall have the meaning set forth in Section 7(a)
of this Annex I.



  (lii)   “Intangible Assets” shall mean, as to any Person, at any time, all
goodwill, organizational expenses, research and development expenses,
trademarks, trade names, copyrights, patents, patent applications, licenses and
right in any thereof and other similar intangible assets of such Person, as
defined and determined in accordance with GAAP.



  (liii)   “Interest-Only Assets” shall mean each of the Purchased Assets
described on the attached Schedule B hereto.



  (liv)   “Lien” shall mean any mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the UCC or
any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).



  (lv)   “Liquidity Balance” shall mean the sum of cash and Cash Equivalents
held by RAIT Financial Trust and its consolidated subsidiaries.



  (lvi)   “Material Adverse Effect” shall mean a material adverse effect on
(a) the Property, business, operations, or financial condition of Seller,
(b) the ability of Seller to perform its obligations under this Repurchase
Agreement or any other Purchase Document to which it is a party, (c) the
validity or enforceability of this Repurchase Agreement or any other Purchase
Document, (d) the rights and remedies of Buyer under this Repurchase Agreement
or any other Purchase Document, or (e) the timely payment of any amounts payable
under this Repurchase Agreement or any other Purchase Document. Notwithstanding
the foregoing, in no event shall the occurrence of either a Minimum Liquidity
Event or a RAIT Management Fee Event, in and of themselves, constitute a
Material Adverse Effect, but a Material Adverse Effect, triggered by other
events, can occur for other reasons at any time after the occurrence of either a
Minimum Liquidity Event or a RAIT Management Fee Event.



  (lvii)   “Mandatory Monthly Payment Amount” shall mean for any Payment Date,
an amount, not less than zero, equal to $916,667 minus the Purchased Asset
Income Payment Amount for such Payment Date, provided, however, all payments
have been received in a timely manner under the Affiliate Repurchase Agreement. 
Notwithstanding the foregoing, on any Payment Date when any amounts then due and
owing under the Affiliate Repurchase Agreement, have not been paid in full on a
timely basis, the term  “Mandatory Monthly Payment Amount” shall mean for any
such Payment Date, an amount, not less than zero, equal to $1,250,000 minus the
Purchased Asset Income Payment  Amount for such Payment Date.



  (lviii)   “Minimum Financing Cost” shall initially mean an amount equal to
$3,075,000, as subsequently reduced by the amount of any cash applied to pay the
Price Differential under Paragraph 5 hereof; provided that the Minimum Financing
Cost shall not be less than $0.



  (lix)   “Minimum Liquidity Event” shall occur if, for any fiscal quarter, the
average Liquidity Balance for the four most recent fiscal quarters is less than
40% of the Aggregate Purchase Price.



  (lx)   “MLMI 2005-A9 3-Month Average Severity” shall mean the then-current “3
Month Average (Cumulative) Loss Severity”, as disclosed on the most-recent
Certificateholder Distribution Summary prepared by the then-current Master
Servicer in connection with the MLMI 2005-A9 Securitization Transaction.



  (lxi)   “MLMI 2005-A9 Cumulative Actual Losses” shall mean the total
cumulative realized losses for all collateral groups within the MLMI 2005-A9
Securitization Transaction, as set forth in the then-current related trustee’s
report.



  (lxii)   “MLMI 2005-A9 Delinquent Amount” shall mean the aggregate cumulative
dollar amount of all loans in the MLMI 2005-A9 Securitization Transaction that
are either delinquent least thirty (30) days, or in bankruptcy, as set forth in
the then-current related trustee’s report.



  (lxiii)   “MLMI 2005-A9 Forecasted Losses” shall mean an amount equal to the
then-current MLMI 2005-A9 Loss Factor multiplied by the then-current MLMI
2005-A9 Delinquent Amount.



  (lxiv)   “MLMI 2005-A9 Loss Factor” shall mean the greater of fifty percent
(50%) and the then-current MLMI 2005-A9 3-Month Average Severity.



  (lxv)   “MLMI 2005-A9 Performance Amount” shall mean the excess, if any, of
the sum of the MLMI 2005-A9 Cumulative Actual Losses plus the MLMI 2005-A9
Forecasted Losses over the MLMI 2005-A9 Permitted Scheduled Losses, less the
portion of any previous Performance Amount payments made pursuant to
Paragraph 4(c) which are allocable to the MLMI 2005-A9 Securitization
Transaction.



  (lxvi)   “MLMI 2005-A9 Permitted Scheduled Losses” shall mean, on the date of
each determination thereof, the applicable amount set forth on Schedule D
hereof.



  (lxvii)   “MLMI 2005-A9 Securitization Transaction” shall mean the
securitization transaction described in the Sale and Servicing Agreement, dated
as of December 22, 2005, between and among MERRILL LYNCH MORTGAGE INVESTORS,
INC., as Depositor, MERRILL LYNCH MORTGAGE INVESTORS TRUST, SERIES 2005-A9, as
Issuer, WACHOVIA BANK, NATIONAL ASSOCIATION, as Indenture Trustee, WELLS FARGO
BANK, N.A., as Master Servicer and Securities Administrator, and TABERNA REALTY
HOLDINGS TRUST, as Seller.



  (lxviii)   “Net Worth Event” shall occur if RAIT Financial Trust fails to
maintain an Effective Tangible Net Worth of at least $400,000,000 as of the end
of any fiscal quarter



  (lxix)   “Obligor” shall mean, with respect to any Purchased Asset, the Person
or Persons obligated to make payments thereunder, including any guarantor
thereof.



  (lxx)   “Operative Documents” shall have the meaning given in Section 2(i) of
this Annex I.



  (lxxi)   “Parent Guarantors” shall mean (a) RAIT Financial Trust and
(b) Taberna Realty Finance Trust.



  (lxxii)   “Payment Date” shall mean, (a) initially, September 30, 2008 and
(b) thereafter, the last Business Day of each month; provided that if there is a
delay in the receipt of any Income during a particular month, the Buyer may
extend, in its sole discretion, the applicable Payment Date for a time period
not to exceed three additional Business Days.



  (lxxiii)   “Performance Amount” shall mean the aggregate sum of the
then-current (i) CMLTI 05-11 Performance Amount, (ii) BSARM 2005-7 Performance
Amount, (iii) BSARM 2005-09 Performance Amount, and (iv) MLMI 2005-A9
Performance Amount



  (lxxiv)   “Periodic Price Differential Payment” shall have the meaning given
in Section 2(b) of this Annex I.



  (lxxv)   “Permitted Liens” shall mean any of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced: (a) Liens for state, municipal or other local taxes if such
taxes shall not at the time be due and payable, (b) Liens imposed by law, such
as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and
other similar Liens, arising in the ordinary course of business, securing
obligations that are not overdue for a period of more than thirty (30) days,
(c) Liens granted pursuant to or by this Repurchase Agreement, or (d) Liens
created by or through Buyer.



  (lxxvi)   “Person” shall mean an individual, partnership, firm, corporation
(including a business trust), limited liability company, joint stock company,
trust, unincorporated association, sole proprietorship, joint venture,
government (or any agency or political subdivision or instrumentality thereof)
or other entity.



  (lxxvii)   “Post-Default Rate” shall, mean in respect of any amount under this
Repurchase Agreement which is not paid when due to any Secured Party at the
stated Repurchase Date or otherwise when due, a rate per annum determined on a
360-day per year basis during the period from and including the due date to but
excluding the date on which such amount is paid in full equal to the Pricing
Rate plus 700 basis points.



  (lxxviii)   “Property” shall mean any right or interest in or to property of
any kind whatsoever, whether real, personal or mixed, and whether tangible or
intangible.



  (lxxix)   “Purchase Confirmation” shall mean the irrevocable written purchase
confirmation, substantially in the form of the attached Exhibit A.



  (lxxx)   “Purchase Documents” shall mean this Repurchase Agreement, the Parent
Guarantee, the Warrant Agreements, the UCC financing statement(s) filed pursuant
to the terms of this Repurchase Agreement and any additional document the
execution of which is necessary or incidental to carrying out the terms of the
foregoing documents.



  (lxxxi)   “Purchased Asset Income Payment Amount” shall mean, for any Payment
Date, an amount equal to seventy percent (70%) of all principal payments
generated by the Amortizing Assets and, for the purposes of Paragraph 5(b) only,
eighty percent (80%) of all Income generated by the Interest Only Assets, in
each case, received during the Accrual Period ending on such Payment Date;
provided, that if a Minimum Liquidity Event or a RAIT Management Fee Event has
occurred and is continuing, or if any payment due under the Affiliate Repurchase
Agreement has not been made on a timely basis, the Purchased Asset Income
Payment Amount shall mean, for any succeeding Payment Date, an amount equal to
100% of all Income with respect to all Purchased Assets and Collateral.



  (lxxxii)   “Purchased Assets” shall mean each of the assets described on the
attached Schedule A hereto.



  (lxxxiii)   “Quarterly Amortization Amount” shall have the meaning set forth
in Paragraph 4(b) of this Repurchase Agreement.



  (lxxxiv)   “RAIT Management Fee Event” shall occur if, for any fiscal quarter,
the aggregate RAIT Management Fees actually received by the Parent Guarantors
during such quarter are less than $1,750,000.



  (lxxxv)   “RAIT Management Fees” shall mean all fees and other income received
by any Parent Guarantor in connection with the management of the following CDOs:
(i) Taberna Preferred Funding I, Ltd., (ii) Taberna Preferred Funding II, Ltd.,
(iii) Taberna Preferred Funding III, Ltd., (iv) Taberna Preferred Funding IV,
Ltd., (v) Taberna Preferred Funding V, Ltd., (vi) Taberna Preferred Funding VI,
Ltd., (vii) Taberna Preferred Funding VII, Ltd., (viii) Taberna Preferred
Funding VIII, Ltd., (ix) Taberna Preferred Funding IX, Ltd., (x) Taberna Europe
CDO I, P.L.C., (xi) Taberna Europe CDO II, P.L.C., (xii) RAIT CRE CDO I, Ltd.
and (xiii) RAIT CRE CDO II, Ltd.



  (LXXXVI)   “REIT” shall mean real estate investment trust, as defined in
Section 856(a) of the Code.



  (lxxxvii)   “REIT Status” shall mean with respect to any Person, such Person’s
status as a real estate investment trust, as defined in Section 856(a) of the
Code, that satisfies the conditions and limitations set forth in Section 856(b)
and 856(c) of the Code.



  (lxxxviii)   “Required Delivery Date” shall have the meaning set forth in
Paragraph 7 of this Repurchase Agreement.



  (lxxxix)   “Responsible Officer” shall mean, with respect to any Person, the
chief executive officer, chief financial officer, chief accounting officer, the
treasurer or chief operating officer of such Person, any duly authorized officer
of such Person with direct responsibility for the administration of this
Repurchase Agreement and also, with respect to a particular matter, any other
duly authorized officer to whom such matter is referred because of such
officer’s knowledge of and familiarity with the particular subject.



  (xc)   “Secured Party” or “Secured Parties” shall mean Buyer, and all
assignees and participants of Buyer.



  (xci)   “Securitization Transaction Documents” shall mean the transaction
documents for (i) BSARM 2005-09 Securitization Transaction, (ii) BSARM 2005-07
Securitization Transaction, (iii) CMLTI 05-11 Securitization Transaction, and
(iv) MLMI 2005-A9 Securitization Transaction.



  (xcii)   “Seller” shall mean Taberna Loan Holdings I, L.L.C.



  (xciii)   “Seller Deliverables” shall have the meaning set forth in
Paragraph 7 of this Repurchase Agreement.



  (xciv)   “Senior Liabilities” shall mean the sum of total liabilities,
including Capital Lease Obligations and all reserves for deferred taxes and
other deferred items appearing on the liabilities side of a balance sheet,
determined in accordance with GAAP.



  (xcv)   “Specified Transaction” means any transaction (including an agreement
with respect thereto) (i) in the case of Buyer, between Buyer or its
Affiliates and Seller, and (ii) in the case of Seller, between Seller and any
other person or entity, including, without limitation, Buyer and its Affiliates,
that is a rate-swap transaction, swap option, basis swap, forward-rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, commodity transaction, credit derivative transaction,
repurchase or reverse repurchase transaction, forward bond purchase transaction,
buy/sell-back transaction, securities lending transaction, exchange-traded
futures transaction, prime brokerage or margin lending transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
currency option or securities contract, repo transaction, stock lending
transaction or any other similar transaction (including, without limitation, any
option with respect to any of these transactions) or any combination of any of
the foregoing transactions.



  (xcvi)   “Tangible Assets” shall mean for any Person, Total Assets exclusive
of Intangible Assets.



  (xcvii)   “Total Assets” shall mean as to any Person, at any time, all assets
of such Person, as defined and determined in accordance with GAAP.



  (xcviii)   “Taxes” shall mean any present or future taxes, levies, imposts,
duties, charges, assessments, deductions, withholdings or fees of any nature and
all liabilities (including interest, penalties, and additions thereto) that are
imposed, levied, collected, withheld or assessed by any Governmental Authority,
without duplication.



  (xcix)   “UCC” shall mean the Uniform Commercial Code as in effect on the date
hereof in the State of New York; provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interest in the Purchased Assets or the priority of the security
interest in the Purchased Assets are governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, “UCC” shall mean
the Uniform Commercial Code as in effect in such other jurisdiction for purposes
of the provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.



  (c)   “Warrant Agreements” shall mean (a) that certain Warrant Agreement,
dated as of the date hereof, made by RAIT Financial Trust in favor of Cedric,
and (b) that certain Warrant Issuance Agreement, dated as of the date hereof,
between RAIT Financial Trust and Cedric.



  (b)   The following definitions set forth in the Master Repurchase Agreement
are hereby deleted in their entirety and replaced with the following
definitions, which shall be used for all purposes in the Master Repurchase
Agreement and this Annex I.



  (i)   “Act of Insolvency” shall mean, with respect to any party, (i) the
commencement by such party as debtor of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, moratorium, dissolution,
delinquency or similar law, or such party seeking the appointment or election of
a receiver, conservator, trustee, custodian or similar official for such party
or any substantial part of its property, or the convening of any meeting of
creditors for purposes of commencing any such case or proceeding or seeking such
an appointment or election, (ii) the commencement of any such case or proceeding
against such party, or another seeking such an appointment or election, or the
filing against a party of an application for a protective decree under the
provisions of the Securities Investor Protection Act of 1970, which (A) is
consented to or not timely contested by such party, (B) results in the entry of
an order for relief, such an appointment or election, the issuance of such a
protective decree or the entry of an order having a similar effect, or (C) is
not dismissed within sixty (60) days, (iii) the making by such party of a
general assignment for the benefit of creditors, or (iv) the admission in
writing by such party of such party’s inability to pay such party’s debts as
they become due.



  (ii)   “Income” shall mean, with respect to any Purchased Asset, or any other
Collateral at any time, any principal thereof and all interest, dividends or
other distributions thereon.



  (iii)   “Pricing Rate” shall mean, at any date of determination, a rate per
annum equal to 1300 basis points (13.0%).



  (iv)   “Purchase Price” shall initially mean an amount equal to $25,425,000,
as subsequently reduced by the amount of any cash applied to reduce the Purchase
Price (but not the Price Differential) pursuant to Paragraphs 4 and 5 hereof.



  (v)   “Repurchase Date” shall mean, with respect to the Purchased Assets, the
24th Payment Date following the date of this Repurchase Agreement, or any
earlier Payment Date that Seller designate as the Repurchase Date; provided that
Seller shall have notified Buyer at least 5 days prior to such Payment Date.



  (vi)   “Repurchase Price” shall mean the price at which Purchased Assets are
to be transferred from Buyer to Seller on the Repurchase Date, which will be
equal the sum of (i) the Purchase Price, (ii) the Minimum Financing Cost, if
any, and (iii) the accrued and unpaid Price Differential as of the Repurchase
Date.



2.   MODIFICATIONS TO MASTER REPURCHASE AGREEMENT.



  (a)   Paragraph 1 of the Master Repurchase Agreement is hereby deleted in its
entirety and the following is substituted therefor:

“On the Purchase Date the parties hereto shall enter into a transaction in which
Seller agrees to sell the Purchased Assets to Buyer, against the transfer of
funds (net of any fees) by Buyer, with a simultaneous agreement by Buyer to sell
to Seller the Purchased Assets on the Repurchase Date, against the transfer of
funds by Seller. The transaction is referred to herein as the “Transaction” and,
unless otherwise agreed in writing, shall be governed by this Repurchase
Agreement, including any supplemental terms or conditions contained in Annex I
hereto and in any other annexes identified herein or therein as applicable
hereunder.”



  (b)   Paragraph 3 of the Master Repurchase Agreement is hereby deleted in its
entirety and the following is substituted therefor:

“(a) Buyer shall notify Seller of its approval of the Purchased Assets via
delivery to Seller of a written Purchase Confirmation in the form of Exhibit A
to this Repurchase Agreement. The Purchase Confirmation shall set forth the
actual Purchase Date for the Purchased Asset, as determined by Buyer in its sole
discretion, and shall be countersigned and returned to Buyer by Seller no later
than 3:00 p.m., New York, New York time, at least one (1) Business Day prior to
the Purchase Date specified therein. On the Purchase Date, ownership of the
Purchased Assets shall be transferred to Buyer or its designee, against the
simultaneous wire transfer of the Adjusted Purchase Price, less the Commitment
Fee, to Seller or its designee not later than 3:00 p.m., New York, New York
time. Simultaneously with the posting of such credit, Seller is hereby
automatically and without further action of any kind deemed to have sold,
transferred, conveyed and assigned to Buyer or its designee all the right, title
and interest of Seller in and to the Purchased Assets together with all right,
title and interest in and to the proceeds of any related document or agreement.

(b) Notwithstanding that Buyer and Seller intend that the Transaction hereunder
be a sale to Buyer of the Purchased Assets, Seller shall pay to Buyer an amount
equal to the Price Differential of the Transaction for the most recently ended
Accrual Period (each such payment, a “Periodic Price Differential Payment”) on
each Payment Date. If Seller fails to make all or part of the Periodic Price
Differential Payment by 3:00 p.m., New York, New York time, on a particular
Payment Date, Seller shall be obligated to pay to Buyer (in addition to, and
together with, the Periodic Price Differential Payment) interest on the unpaid
amount of the Periodic Price Differential Payment at a rate per annum equal to
the Post-Default Rate until the overdue Periodic Price Differential Payment (or
the overdue portion thereof) is received in full by Buyer.

(c) On or before 3:00 p.m. (EST) on the Repurchase Date, Seller shall be
required to repurchase the Purchased Assets for an amount equal to the
Repurchase Price. Upon tender by the Seller of payment of the Repurchase Price
for all Purchased Assets on the Repurchase Date, all right, title and interest
in and entitlement to all Purchased Assets shall be deemed transferred to the
Seller, and the Buyer shall, as soon as reasonably practicable, deliver all such
Purchased Assets to the Seller. If Seller fails to repay part or all of the
Repurchase Price then due and payable on the Repurchase Date, in addition to any
resulting changes to the Price Differential that may have been caused by such a
failure, Seller shall be obligated to repay (in addition to, and together with,
the Repurchase Price), interest on the unpaid amount of the Repurchase Price at
a rate per annum equal to the Post-Default Rate until the overdue Repurchase
Price is received in full by Buyer.”



  (c)   Paragraph 4 of the Master Repurchase Agreement is hereby deleted in its
entirety and the following is substituted therefor:

“(a) On a monthly basis on each of the first nine (9) Payment Dates, immediately
after the monthly allocation of Income under Paragraph 5(a) of the Master
Repurchase Agreement, Seller shall pay to Buyer (in addition to all other
amounts otherwise due and payable in accordance with the applicable provisions
of the Master Repurchase Agreement), for immediate application by Buyer to
reduce the then-current Purchase Price, cash in the amount necessary to cause
the Purchase Price to be reduced by an amount equal to at least the Mandatory
Monthly Payment Amount, with Seller to receive a credit for all reductions in
the Purchase Price made either on the applicable Payment Date or on any other
previous Payment Dates pursuant to Paragraph 5(a) of the Master Repurchase
Agreement.

(b) On the tenth (10th) Payment Date, Buyer shall divide the then-current unpaid
Purchase Price by five (5) and notify Seller that the results of that
calculation shall thereafter be treated as the “Quarterly Amortization Amount”.
Beginning on the twelfth (12th) Payment Date, and continuing on a quarterly
basis thereafter on each of the 15th, 18th, 21st and 24th Payment Dates, through
and including the Repurchase Date, Seller shall pay to Buyer (in addition to all
other amounts otherwise due and payable in accordance with the applicable
provisions of the Master Repurchase Agreement), for immediate application by
Buyer to reduce the then-current Purchase Price, cash in the amount necessary to
cause the Purchase Price to be reduced by an amount at least equal to the
Quarterly Amortization Amount, with Seller to receive a credit for all
reductions in the Purchase Price made either (i) on that Payment Date, the
immediately preceding two (2) Payment Dates or any other previous Payment Dates
pursuant to Paragraph 5(b) of the Master Repurchase Agreement and/or (ii)
pursuant to Paragraph 5(c) of the Master Repurchase Agreement in the immediately
preceding three months, including, in either case, without limitation, all
Purchased Asset Income Payment Amounts received on such Payment Dates, provided
Buyer receives such amounts.

(c) On a monthly basis, within three (3) Business Days after each Payment Date,
Seller shall pay to Buyer, as a partial prepayment of the then-current unpaid
Purchase Price, an amount equal to the amount of the then-current Performance
Amount.”



  (d)   Paragraph 5 of the Master Repurchase Agreement is hereby deleted in its
entirety and the following is substituted therefor:

“Seller hereby agrees to instruct each applicable trustee and servicer to
transfer all Income directly to Buyer, for application by Buyer on each Payment
Date as set forth below. Notwithstanding the foregoing, if any payment of Income
is paid directly to Seller, each such payment received by Seller shall be held
in trust by Seller for Buyer’s benefit and immediately, but in no event later
than two (2) Business Day after receipt by Seller from Buyer of a notice of such
misdirected payment, shall be remitted to Buyer.

(a) Prior to an Event of Default, on each of the first nine (9) Payment Dates,
first, to the payment of all fees, expenses, and other obligations then due to
Buyer pursuant to this Repurchase Agreement, other than the Price Differential
and the Purchase Price; second, to the payment of accrued and unpaid Price
Differential; third, an amount equal to the Purchased Asset Income Payment
Amount for such Payment Date shall be applied to reduce the Purchase Price;
fourth, an amount not to exceed the Mandatory Monthly Payment Amount shall be
applied to reduce the Purchase Price; fifth, to the payment of Indemnified
Amounts then due and owing to Buyer and the other Secured Parties pursuant to
this Repurchase Agreement; and sixth, any other amounts owed to Buyer or any of
its Affiliates by Seller, with any remaining excess to be returned to Seller.

(b) Prior to an Event of Default, on each of the tenth (10th) through the
twenty-fourth (24th) Payment Dates, first, to the payment of all fees, expenses,
and other obligations then due to Buyer pursuant to this Repurchase Agreement,
other than the Price Differential and Purchase Price; second, to the payment of
accrued and unpaid Price Differential; third, an amount equal to the Purchased
Asset Income Payment Amount for such Payment Date shall be applied to reduce the
Purchase Price; fourth, to the payment of Indemnified Amounts then due and owing
to Buyer and the other Secured Parties pursuant to this Repurchase Agreement;
and fifth, any other amounts owed to Buyer or any of its Affiliates by Seller,
with any remaining excess to be returned to Seller.

(c) From and after an Event of Default and during the continuation thereof,
first, to the payment of all fees, expenses, and other obligations then due to
Buyer pursuant to this Repurchase Agreement, other than the Price Differential
and Purchase Price; second, to the payment of accrued and unpaid Price
Differential; third, to reduce the Purchase Price until such amount has been
reduced to zero; fourth, to the payment of Indemnified Amounts then due and
owing to Buyer and the other Secured Parties pursuant to this Repurchase
Agreement; and fifth, any other amounts owed to Buyer or any of its Affiliates
by Seller, with any remaining excess to be returned to Seller.

(d) Nothing contained herein shall prohibit Seller from paying Buyer amounts in
addition to the payment set forth above, which amounts shall be immediately
applied by Buyer to reduce the then-current Purchase Price and credited to
Seller.”



  (e)   Paragraph 6 of the Master Repurchase Agreement is hereby deleted in its
entirety and the following is substituted therefor:

“(a) Although the transfer of the Purchased Assets from Seller to Buyer in
connection with the Transaction is intended by the parties to be a sale by
Seller to Buyer, and not a loan from Buyer to Seller, if the transfer is deemed
to be a loan, Seller shall be deemed to have pledged, and does hereby pledge, to
the Secured Parties as security for the performance by Seller of its obligations
under the Transaction and each of the Purchase Documents, and shall be deemed to
have granted, and does hereby grant to the Secured Parties, a security interest
in the Purchased Assets with respect to the Transaction, all Income thereon and
other proceeds thereof, other agreements or contracts relating to, constituting,
or otherwise governing, any or all of the foregoing to the extent they relate to
the Purchased Assets including the right to receive principal and interest
payments with respect to the Purchased Assets, if any, all “general
intangibles”, “accounts”, “chattel paper”, “deposit accounts”, “instruments” and
“investment property” as defined in the UCC relating to or constituting any and
all of the foregoing, and any and all replacements, substitutions, distributions
on or proceeds of any and all of the foregoing (collectively, the “Collateral”).

(b) The Buyer’s security interest in the Collateral shall terminate only upon
termination of the Seller’s obligations under this Repurchase Agreement and the
documents delivered in connection herewith and therewith. Upon such termination,
Buyer shall deliver to Seller such UCC termination statements and other release
documents as may be commercially reasonable and to return the Collateral to
Seller. For purposes of the grant of the security interest pursuant to
Paragraph 6 of this Repurchase Agreement, this Repurchase Agreement shall be
deemed to constitute a security agreement under the UCC. Buyer shall have all of
the rights and may exercise all of the remedies of a secured creditor under the
UCC and the other laws of the State of New York. In furtherance of the
foregoing, (a) Seller, at its sole cost and expense, shall cause to be filed in
such locations as may be necessary to perfect and maintain perfection and
priority of the security interest granted hereby, UCC financing statements and
continuation statements (collectively, the “Filings”), and shall forward copies
of such Filings to Buyer upon completion thereof, and (b) Seller shall from time
to time take such further actions as may be reasonably requested by Buyer to
maintain and continue the perfection and priority of the security interest
granted hereby (including marking its records and files to evidence the
interests granted to Buyer hereunder).

(c) This Paragraph 6 does not constitute and is not intended to result in a
creation or an assumption by Buyer or any of the Secured Parties of any
obligation of Seller or any other Person in connection with the Purchased Assets
or under any agreement or instrument relating thereto. Anything herein to the
contrary notwithstanding, (a) Seller shall remain liable under the Purchased
Assets to the extent set forth herein to perform all of its duties and
obligations hereunder to the same extent as if this Repurchase Agreement had not
been executed, (b) the exercise by the Secured Parties of any of their rights in
the Purchased Assets shall not release Seller from any of its duties or
obligations under the Purchased Assets, and (c) neither Buyer nor any other
Secured Party shall have any obligations or liability under the Purchased Assets
by reason of this Repurchase Agreement, nor shall Buyer or any Secured Party be
obligated to perform any of the obligations or duties of Seller hereunder or to
take any action to collect or enforce any claim for payment assigned hereunder.”



  (f)   Paragraph 7 of the Master Repurchase Agreement is hereby amended by
inserting the following after the existing paragraph:

“All of Seller’s right, title and interest in the Purchased Assets shall pass to
Buyer on the Purchase Date. Seller has delivered to Buyer or its designee a
fully executed copy of a Direction Letter for each Purchased Asset, sent to and
countersigned by the applicable recipient. On or before November 21, 2008, (the
“Required Delivery Date”), Seller shall deliver, or cause to be delivered (as
applicable), to Buyer or its designee (i) for each Purchased Assets registered
in the name of Seller, a complete executed set of any transfer documents,
executed with transferee name in blank, in form sufficient to allow transfer and
registration of the Purchased Assets in the name of Buyer or a third-party
identified by Buyer and (ii) for each Purchased Assets registered in the name of
a party other than the Seller, (a) a complete executed set of any transfer
documents in form sufficient to allow transfer and registration of the Purchased
Assets in the name of Seller and (b) a complete executed set of any transfer
documents from Seller, executed with transferee name in blank, in form
sufficient to allow transfer and registration of the Purchased Assets in the
name of Buyer or a third-party identified by Buyer (collectively, the “Seller
Deliverables”). The Purchased Assets shall not remain in the possession of
Seller or any of its agents. If either (a) any Seller Deliverable is not
delivered to the Buyer on or before the Required Delivery Date or (b) for any
Purchased Asset, the Seller fails to comply with the provisions of the initial
paragraph of Paragraph 5, Seller shall immediately repurchase the applicable
Purchased Asset, together with all other Purchased Assets issued by the issuer
of such Purchased Asset for which a copy of a “debt-for-tax” opinion has not
also been delivered to the Buyer, at a purchase price determined by Buyer in its
reasonable discretion except that if, on the Required Delivery Date, any Seller
Deliverable is still outstanding, then, so long as Seller, in Buyer’s reasonable
judgment, is acting in good faith to deliver such Seller Deliverable, Buyer may
grant an extension of an additional reasonable period of time of a length chosen
by Buyer in its sole discretion in order to allow for delivery of such Seller
Deliverable. Upon repurchase of the Purchased Assets and the payment in full of
all obligations hereunder, Buyer shall deliver to Seller or its designee a
complete set of all of the transfer documents originally delivered to the Buyer
pursuant to this Paragraph 7.”



  (g)   Paragraph 8 of the Master Repurchase Agreement is hereby deleted in its
entirety.



  (h)   Paragraph 9 of the Master Repurchase agreement is hereby deleted in its
entirety.



  (i)   Paragraph 10 of the Master Repurchase Agreement is hereby amended by
inserting the following after the existing paragraph:

“Seller continuously represents, warrants and covenants to Buyer that:

(i) Existence. Seller (a) is a limited liability company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite limited liability company or other power,
and has all governmental licenses, authorizations, consents and approvals
necessary to own its assets and carry on its business as now being or as
proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect, and (c) is qualified to do business and is in good
standing in all other jurisdictions in which the nature of the business
conducted by it makes such qualification necessary, except where failure so to
qualify would not be reasonably likely (either individually or in the aggregate)
to have a Material Adverse Effect. Seller will (1) preserve and maintain its
legal existence and all of its material rights, privileges, licenses and
franchises, (2) comply with the requirements of all applicable laws, rules,
regulations and orders of Governmental Authorities if failure to comply with
such requirements would be reasonably likely (either individually or in the
aggregate) to have a Material Adverse Effect, (3) keep adequate records and
books of account, in which complete entries will be made in accordance with GAAP
consistently applied, (4) not change its jurisdiction of organization from the
jurisdiction referred to in Annex II, unless it shall have provided Buyer thirty
(30) days’ prior written notice of such change and (5) pay and discharge all
taxes, assessments and governmental charges or levies imposed on it or on its
income or profits or on any of its property prior to the date on which penalties
attach thereto, except for any such tax, assessment, charge or levy, the payment
of which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained.

(ii) Investment Company Act. Seller is not an “investment company,” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.

(iii) Collateral; Collateral Security. (a) Seller has not assigned, pledged, or
otherwise conveyed or encumbered any portion of the Purchased Assets or other
Collateral to any other Person, and immediately prior to the transfer of the
Purchased Assets or any other Collateral to Buyer, Seller was the sole owner of
the Purchased Assets or such other Collateral and had good and marketable title
thereto, free and clear of all Liens, in each case except for Liens to be
released simultaneously with the Liens granted in favor of Buyer hereunder;
(b) the provisions of this Repurchase Agreement and the other Purchase Documents
are effective to (1) grant Buyer a 100% ownership interest in the Purchased
Assets transferred to Buyer in accordance with this Repurchase Agreement or
(2) create in favor of Buyer a valid, perfected and first priority security
interest in all right, title and interest of Seller in, to and under the
Collateral; (c) upon (1) payment by Buyer to Seller of the Adjusted Purchase
Price and (2) receipt by the Buyer of each Purchased Asset and a complete
executed set of the applicable transfer documents in form sufficient to allow
for transfer and registration of the Purchased Assets in the name of Buyer or a
third-party identified by Buyer, Buyer shall have a fully perfected first
priority security interest prior to any other security interests therein other
than Liens to be released simultaneously with the Liens granted in favor of
Buyer, in the Purchased Assets evidenced thereby; and (d) upon the filing with
the Secretary of State of Delaware of financing statements on Form UCC-1 naming
Buyer as “Secured Party” and Seller as “Debtor”, and describing the Collateral,
the security interests granted hereunder in the Collateral will constitute fully
perfected first priority security interests prior to any other security
interests therein under the UCC in all right, title and interest of Seller in,
to and under such Collateral which can be perfected by filing under the UCC.

(iv) No Reliance. Seller is not relying upon any advice from Buyer as to any
aspect of the Transaction, including, without limitation, the legal, accounting
or tax treatment of the Transaction.

(v) Broker Status. Seller is not a broker (including a bank acting in that
capacity) or a securities intermediary.

(vi) Reports and Deliveries.

(a) Seller shall deliver or otherwise make available to Buyer, copies of all
Exchange Act Reports within one (1) Business Day of filing.

(b) Seller shall deliver or otherwise make available to Buyer, as soon as
actually received by Seller, but in no event more than 5 days after receipt
thereof, all trustee reports or any information provided by third-parties in
regard to the Purchased Assets or the Collateral.

(c) As requested by Buyer, and only after Buyer has executed a confidentiality
agreement reasonably acceptable to Seller, Seller and its management shall
provide Buyer with access on an expedited basis to any and all material
non-public information deemed by Buyer to be relevant to any of the issues
relating in any way to the transactions contemplated by or any of the terms and
conditions set forth in this Repurchase Agreement.

(vii) Notices. Seller shall give notice to Buyer immediately upon:

(a) receipt of notice or knowledge of the occurrence of any Default or Event of
Default;

(b) receipt by Seller of any principal prepayment (in full or partial) with
respect to the Purchased Assets to the extent such principal prepayment is not
otherwise paid or delivered to Buyer;

(c) actual knowledge of (1) any Lien or security interest (other than security
interests created hereby or by the other Purchase Documents) on, or claim
asserted against, any of the Collateral or (2) any event or change in
circumstances which could reasonably be expected to have a Material Adverse
Effect; provided, in each case, such information is not otherwise reported to
Buyer by the applicable party pursuant to the terms of the applicable
Securitization Transaction Documents;

(d) upon the receipt by Seller of written notice of any outstanding liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind for which the holder of the Purchased
Asset is or is reasonably likely to become obligated; provided, in each case,
such information is not otherwise reported to Buyer by the applicable party
pursuant to the terms of the applicable Securitization Transaction Documents;
and

(e) each notice pursuant to this Paragraph 10(vi) shall be accompanied by a
statement of a Responsible Officer of Seller, setting forth details of the
occurrence referred to therein and stating what action Seller has taken or
proposes to take with respect thereto.

(viii) Limitation on Indebtedness. Seller shall not incur, assume or suffer to
exist any Indebtedness, except (i) Indebtedness of the Seller under this
Repurchase Agreement or under any Warrant Agreements and (ii) Indebtedness
outstanding on the date hereof and listed on Schedule E.

(ix) Limitations on Liens.

(a) Without prior written consent of Buyer, Seller will not: (i) assign, sell,
transfer, pledge or grant any security interest in or lien on any portion of the
Purchased Assets to anyone except Buyer, permit any financing statement (except
any financing statements in favor of Buyer) or assignment (except for any
assignments in favor of Buyer) to be on file in any public office with respect
thereto, (ii) permit or suffer to exist any security interest, lien, charge,
encumbrance or right of others to attach to any portion of the Purchased Assets,
except as contemplated by this Repurchase Agreement or any of the Purchase
Documents, (iii) at any time when the Aggregate Purchase Price exceeds
$15,000,000, permit or suffer to exist any security interest, lien, charge,
encumbrance or right of others to attach to any portion of the Purchased Assets
(as such term is defined in the Affiliate Repurchase Agreement), except as
expressly granted to Buyer under the Affiliate Repurchase Agreement, or
(iv) consent to any amendment or supplement to the documents pursuant to which
any Purchased Asset was issued that would materially and adversely affect
Buyer’s interests hereunder or with respect to any Purchased Asset.

(b) Immediately upon notice to Seller of a Lien or any circumstance which if
adversely determined would be reasonably likely to give rise to a Lien (other
than in favor of Buyer or created by or through Buyer) on any portion of the
Purchased Assets, Seller will defend the Purchased Assets against, and will take
such other action as is necessary to remove, any Lien, security interest or
claim on or to any portion of the Purchased Assets (other than any security
interest created under this Repurchase Agreement), and Seller will defend the
right, title and interest of Buyer in and to the Purchased Assets against the
adverse claims and demands of all persons whomsoever. Seller will not sell,
pledge, assign or transfer to any other Person, or grant, create, incur, assume,
suffer or permit to exist any Lien on any portion of the Purchased Assets,
whether now existing or hereafter transferred hereunder, or any interest
therein, and Seller will not sell, pledge, assign or suffer to exist any Lien on
its interest, if any, hereunder. Seller will promptly notify Buyer of the
existence of any Lien on any portion of the Purchased Assets.

(x) Limitation on Distributions. After the occurrence and during the
continuation of any Event of Default, Seller shall not make any payment on
account of, or set apart assets for, a sinking or other analogous fund for the
purchase, redemption, defeasance, retirement or other acquisition of any equity
or partnership interest of Seller, whether now or hereafter outstanding, or make
any other distribution in respect of any of the foregoing or to any shareholder
or equity owner of Seller, either directly or indirectly, whether in cash or
property or in obligations of Seller or any of Seller’s consolidated
subsidiaries. Notwithstanding anything contained herein to the contrary, the
provisions of this subsection shall not apply to distributions made by the
issuers of the Purchased Assets. The restrictions of this section shall
terminate upon the cure of the applicable Events of Default.

(xi) Amendments to Purchased Asset Documents. Seller shall not consent to any
changes to or waivers of the terms of any of the documents relating to any of
the Purchased Assets without the prior written approval of Buyer, such approval
not to be unreasonably withheld.

(xii) Organizational Documents. Upon execution of this Repurchase Agreement,
Seller agrees to deliver, at the request a copy of its certificate of
incorporation, by-laws, resolutions or such other organizational documents
evidencing its corporate existence and authority to enter into this Repurchase
Agreement and the Transaction contemplated hereunder (the “Operative
Documents”). An incumbency certificate or other evidence of the incumbency,
authority and specimen signature of any person executing this Repurchase
Agreement or any related documentation, or authorized persons permitted to enter
into the Transaction, shall also be provided upon reasonable request.

(xiii) No Breach. Neither (a) the execution and delivery of the Purchase
Documents nor (b) the consummation of the Transaction contemplated hereunder
will conflict with or result in a breach of Seller’s Operative Documents, or any
applicable law, rule or regulation, or any order, writ, injunction or decree of
any Governmental Authority, or any material agreement or instrument to which
Seller or any of its Affiliates is a party or by which any of them or any of
their Property is bound or to which any of them is subject, or constitute a
default under any such material agreement or instrument or result in the
creation or imposition of any lien (except for the liens created pursuant to
this Repurchase Agreement) upon any property of Seller or any of its Affiliates
pursuant to the terms of any such agreement or instrument.

(xiv) Action. Seller has all necessary limited liability company power or other
power, authority and legal right to execute, deliver and perform its obligations
under each of the Purchase Documents; the execution, delivery and performance by
Seller of each of the Purchase Documents have been duly authorized by all
necessary limited liability company acts or other action on its part; and each
Purchase Document has been duly and validly executed and delivered by Seller and
constitutes a legal, valid and binding obligation of Seller, enforceable against
Seller in accordance with its terms..

(xvi) Purchased Assets. Seller hereby covenants and agrees that each of the
representations and warranties set forth on the attached Exhibit B hereto shall
at all times be true and correct.

(xvii) Litigation. Except as set forth in the Exchange Act Reports or as
otherwise disclosed by Seller to Buyer, there are no actions, suits,
arbitrations, investigations (including, without limitation, any of the
foregoing which are pending or threatened) or other legal or arbitrable
proceedings affecting Seller or any Parent Guarantor or affecting any of the
Property of either of them before any Governmental Authority (i) that questions
or challenges the validity or enforceability of any of the Purchase Documents or
any action to be taken in connection with the transactions contemplated hereby
or (ii) which, individually or in the aggregate, could reasonably be likely to
be adversely determined and which, if decided adversely, would have a reasonable
likelihood of having a Material Adverse Effect.

(xviii) Taxes. Seller and each of its Affiliates has timely filed, and will
timely file, all federal income Tax returns and all other material Tax returns
that are required to be filed by them and have timely paid, and will timely pay,
all Taxes due, except for any such Taxes as are being appropriately contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves in conformity with GAAP have been provided. The charges,
accruals and reserves on the books of Seller and its Affiliates in respect of
Taxes and other governmental charges are adequate.

(xix) Principal Executive Office/Jurisdiction of Organization. On the Purchase
Date, and during the four months immediately preceding the Purchase Date,
Seller’s principal executive office, is, and has been, located at its address
listed on Annex II hereto. On the Purchase Date, the jurisdiction of
organization of Seller is the State of Delaware.

(xx) True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of
Seller to Buyer in connection with the negotiation, preparation or delivery of
this Repurchase Agreement and the other Purchase Documents, or included herein
or therein or delivered pursuant hereto or thereto, when taken as a whole, to
its knowledge, do not contain any untrue statement of material fact or omit to
state any material fact necessary to make the statements herein or therein, in
light of the circumstances under which they were made, not misleading. No
fraudulent acts were committed by Seller in connection with its acquisition of
the Purchased Assets. There is no fact known to a Responsible Officer of Seller,
after due inquiry, that could reasonably be expected to have a Material Adverse
Effect that has not been disclosed herein, in the other Purchase Documents or in
a report, financial statement, exhibit, schedule, disclosure letter or other
writing furnished to Buyer for use in connection with the transactions
contemplated hereby or thereby.

(xxi) Inconsistent Agreements. Seller shall not, directly or indirectly, enter
into any material agreement containing any material provision which would be
violated or breached by the Transaction hereunder or by the performance by
Seller of its obligations under any Purchase Document.

(xxii) Real Estate Investment Trust.

(a) Seller is owned 100% by Taberna Realty Finance Trust and is treated as a
qualified REIT subsidiary as defined in Section 856 of the Code.

(b) Taberna Realty Finance Trust, (i) for its current “tax year” (as defined in
the Code) is, and for all future tax years will be, organized in conformity with
the requirements for qualification as a REIT, and its actual method of
operations and its proposed method of operations will enable it to meet the
requirements for qualification and taxation as a REIT, and (ii) for all prior
tax years qualified as, a REIT as defined in Section 856 of the Code and is and
was entitled to a dividends paid deduction under Section 857 of the Code with
respect to dividends paid by it with respect to each taxable year for which it
claims or claimed a deduction on its Form 1120-REIT filed with the United States
Internal Revenue Service for such year.

(c) RAIT Financial Trust, (i) for its current “tax year” (as defined in the
Code) is, and for all future tax years will be, organized in conformity with the
requirements for qualification as a REIT, and its actual method of operations
and its proposed method of operations will enable it to meet the requirements
for qualification and taxation as a REIT, and (ii) for all prior tax years
qualified as, a REIT as defined in Section 856 of the Code and is and was
entitled to a dividends paid deduction under Section 857 of the Code with
respect to dividends paid by it with respect to each taxable year for which it
claims or claimed a deduction on its Form 1120-REIT filed with the United States
Internal Revenue Service for such year.



  (j)   Paragraph 11 of the Master Repurchase Agreement is hereby deleted in its
entirety and the following is substituted therefor:

“(a) Each of the following events shall constitute an event of default (an
“Event of Default”) hereunder:

(i) Seller fails to repurchase the Purchased Assets on the Repurchase Date;

(ii) Seller fails to comply with Paragraph 4 hereof;

(iii) an Act of Insolvency occurs with respect to Seller;

(iv) any representation made by Seller shall have been incorrect or untrue in
any material respect when made or repeated or deemed to have been made or
repeated and shall not have been remedied within 30 days of the earlier of
(i) written notice thereof by Buyer or (ii) the date Seller obtains actual
knowledge thereof; provided that, (a) such breach is capable of being cured and
(b) Seller diligently and continuously pursues such cure in good faith (the
sufficiency of Seller’s efforts being determined by Seller in its sole
discretion);

(v) (A) there occurs or exists, in relation to Seller, an event or condition in
respect of Seller under one or more agreements or instruments relating to
Indebtedness of Seller in excess of $15,000,000, that has resulted in such
Indebtedness becoming, or becoming capable at such time of being declared due
and payable under such agreements or instruments before it would otherwise have
been due and payable, or (B) Seller fails to make one or more payments on the
applicable due dates under such agreements or instruments (after giving effect
to any applicable grace period) in an aggregate amount exceeding $100,000;

(vi) Buyer shall for any reason not have either (A) a valid ownership interest
in the Purchased Assets, free of any claims that are adverse to Seller or Buyer,
or (B) a valid, enforceable first priority security interest in the Purchased
Assets and the Collateral purported to be covered hereby, and, in each case,
such default is not remedied to the Buyer’s satisfaction within 5 Business Days
after the occurrence thereof;

(vii) Seller shall merge or consolidate into any entity, and such entity is, in
Buyer’s opinion, materially weaker than Seller prior to any such merger or
consolidation;

(viii) Seller shall grant any Lien on the Purchased Assets or the Collateral,
other than in favor of Buyer;

(ix) Seller shall suffer to exist any Lien on the Purchased Assets or the
Collateral, other than in favor of Buyer, and such default is not remedied to
the Buyer’s satisfaction within 30 days after the occurrence thereof; provided
that if (1) such Lien is not subordinate to Buyer’s ownership interest (or
security interest, as applicable) or (2) a default pursuant to clause (vi) above
is continuing, a default under this clause (ix) must be remedied to the Buyer’s
satisfaction within 5 Business Days after the occurrence thereof;

(x) (A) any of Seller’s respective Operative Documents are terminated or cease
to be in full force and effect, or (B) there is a change to or modification of
Seller’s Operative Documents, or to the primary focus of Seller’s business, and
such action has, a Material Adverse Effect;

(xi) the Guarantee Agreement or a replacement therefor acceptable to Buyer shall
for whatever reason be terminated or cease to be in full force and effect and
not replaced, or the enforceability thereof shall be contested by Seller or any
Parent Guarantor;

(xii) the breach by any Parent Guarantor of any material term or condition set
forth in the Guarantee Agreement, or of any material representation, warranty,
certification or covenant made or deemed made in the Guarantee Agreement by such
Parent Guarantor (subject, in each case, to any applicable grace periods), or if
any certificate furnished by any Parent Guarantor to Buyer pursuant to the
provisions hereof or thereof, or any information with respect to the Purchased
Assets, or any other Collateral furnished in writing on behalf of any Parent
Guarantor shall prove to have been materially false or misleading in any respect
as of the time made or furnished;

(xiii) the Affiliate Repurchase Agreement or a replacement therefor acceptable
to Buyer shall for whatever reason be terminated (other than because all
obligations thereunder have been paid in full in accordance with its terms) or
cease to be in full force and effect and not replaced, or the enforceability
thereof shall be contested by the seller thereof;

(xiv) the occurrence and continuance of a Default or Event of Default under the
Affiliate Repurchase Agreement;

(xv) Seller shall admit to the Buyer in writing its inability to, or its
intention not to, perform any of its obligations hereunder;

(xvi) the failure of Seller to be 100% owned by Taberna Realty Finance Trust and
treated as a qualified REIT subsidiary as defined in Section 856 of the Code;

(xvi) the failure of Taberna Realty Finance Trust to continue to be qualified as
a REIT and to be entitled to a dividend paid deduction under Section 857 of the
Code with respect to dividends paid by it with respect to each taxable year for
which it claims a deduction on its Form 1120-REIT filed with the United States
Internal Revenue Service for such year;

(xvii) the failure of RAIT Financial Trust to continue to be qualified as a REIT
and to be entitled to a dividend paid deduction under Section 857 of the Code
with respect to dividends paid by it with respect to each taxable year for which
it claims a deduction on its Form 1120-REIT filed with the United States
Internal Revenue Service for such year.

(b) Upon the occurrence and during the continuance of an Event of Default, Buyer
may, at its option and at any time (which option shall be deemed to have been
exercised immediately upon the occurrence of an Act of Insolvency), declare an
Event of Default to have occurred hereunder and, upon the exercise or deemed
exercise of such option, the Repurchase Date for the Transaction hereunder
shall, if it has not already occurred, be deemed immediately to occur. Buyer
shall (except upon the occurrence of an Act of Insolvency) give notice to Seller
of the exercise of such option as promptly as practicable.

(c) If Buyer exercises or is deemed to have exercised the option referred to in
subparagraph (b) of this Paragraph 11, (i) Seller’s obligations in the
Transaction to repurchase all Purchased Assets, at the Repurchase Price therefor
on the Repurchase Date determined in accordance with subparagraph (b) of this
Paragraph, shall thereupon become immediately due and payable, (ii) all Income
paid after such exercise or deemed exercise shall be retained by Buyer and
applied to the unpaid Repurchase Price and any other amounts owing by Seller
hereunder, and (iii) Seller shall immediately deliver to Buyer any Purchased
Assets, or other Collateral subject to the Transaction then in Seller’s
possession or control.

(d) If Buyer exercises or is deemed to have exercised the option referred to in
subparagraph (b) of this Paragraph 11, Buyer, without prior notice to Seller,
may (A) immediately sell, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as Buyer may reasonably deem
satisfactory, any or all Purchased Assets, and other Collateral subject to the
Transaction (provided, however, that any such sale must be made to a REIT or a
qualified REIT subsidiary as defined in Section 856 of the Code if such
requirement is specified in the underlying documents for such Purchased Asset or
Collateral) and apply the proceeds thereof to the unpaid Repurchase Price and
any other amounts owing by Seller hereunder or (B) in its sole discretion elect,
in lieu of selling all or a portion of such Purchased Assets or other
Collateral, to give Seller credit for such Purchased Assets, or other Collateral
in an amount equal to the price therefor on such date, obtained from a generally
recognized source or the most recent closing bid quotation from such a source,
against the unpaid Repurchase Price and any other amounts owing by Seller
hereunder.

Unless otherwise provided in Annex I, the parties acknowledge and agree that
(1) in the absence of a generally recognized source for prices or bid or offer
quotations for any Purchased Asset or other Collateral, Buyer may establish the
source therefor in its sole discretion exercised in good faith and (2) all
prices, bids and offers shall be determined together with accrued Income (except
to the extent contrary to market practice with respect to the relevant Purchased
Assets or other Collateral).

(e) Seller shall be liable to Buyer for (i) the amount of all reasonable legal
or other expenses incurred by Buyer in connection with or as a result of an
Event of Default and (ii) damages in an amount equal to the cost (including all
fees, expenses and commissions) of entering into replacement transactions and
entering into or terminating hedge transactions in connection with or as a
result of an Event of Default.

(f) To the extent permitted by applicable law, Seller shall be liable to Buyer
for interest on any amounts owing by Seller hereunder, from the date Seller
becomes liable for such amounts hereunder until such amounts are (i) paid in
full by Seller or (ii) satisfied in full by the exercise of Buyer’s rights
hereunder. Interest on any sum payable by Seller to Buyer under this
Paragraph 11(g) shall be at a rate equal to the Post-Default Rate.

(g) Buyer shall have, in addition to its rights hereunder, any rights otherwise
available to it under any other agreement or applicable law.

(h) Buyer shall have the right to obtain physical possession of all files of
Seller relating to the Collateral and all documents relating to the Collateral
that are then or may thereafter come into the possession of Seller or any third
party acting for Seller (other than the portion thereof that consists solely of
internal analysis prepared by Seller) and Seller shall deliver to Buyer such
assignments as Buyer shall request. Buyer shall be entitled to specific
performance of all agreements of Seller contained in this Repurchase Agreement.

(i) Upon the occurrence and during the continuance of Net Worth Event, Buyer
may, at its option and at any time, declare that the Repurchase Date for the
Transaction hereunder shall, if it has not already occurred, be deemed
immediately to occur. Buyer shall give notice to Seller of the exercise of such
option as promptly as practicable. For the avoidance of doubt, failure by the
Seller to repurchase the Purchased Assets on such Repurchase Date shall
constitute an Event of Default pursuant to Paragraph 11(a)(i) hereunder.



  (k)   Paragraph 15 of the Master Repurchase Agreement is hereby deleted in its
entirety and the following is substituted therefor:

“(a) Seller may not assign any of its rights or obligations under this
Repurchase Agreement. Buyer may at any time assign all of its rights and
obligations under this Repurchase Agreement to a single entity that (i) is
then-currently a REIT including, without limitation, to any Affiliate of Buyer
that is then-currently a REIT, (ii) is then-currently a Qualified Institutional
Buyer (as defined in the Securitization Documents) including, without
limitation, to any Affiliate of Buyer that is then-currently a Qualified
Institutional Buyer and (iii) simultaneously agrees to bound by the transfer
restriction set forth in Paragraph 11(d) of this Repurchase Agreement and
otherwise complies with all of the other requirements of the applicable
securitization transaction. Seller agrees to cooperate with Buyer in connection
with any such assignment, and to enter into such restatements of, and
amendments, supplements and other modifications to, this Repurchase Agreement in
order to give effect thereto.

(b) Title to the Purchased Assets shall pass to Buyer, and Buyer shall have free
and unrestricted use of the Purchased Assets. Nothing in this Repurchase
Agreement shall preclude Buyer from engaging in repurchase transactions with any
of the Purchased Assets and Collateral or otherwise selling, pledging,
repledging, transferring, hypothecating, or rehypothecating any of the Purchased
Assets and Collateral, all on terms that Buyer may determine in its sole
discretion; provided, however, that absent a default by the Seller, the Secured
Parties may not cause the Purchased Assets or Collateral to be sold for federal
income tax purposes, it being understood that a pledge of the Purchased Assets
or Collateral by a Secured Party or a Secured Party entering into a repurchase
agreement with respect to the Purchased Assets or Collateral that is treated as
a financing for federal income tax purposes shall not cause the Purchased Assets
or Collateral to be sold for federal income tax purposes, so long as the pledgee
or buyer may not, in turn, sell, pledge, rehypothecate, or otherwise transfer
the Purchased Assets or Collateral; provided further that Buyer shall transfer
the Purchased Assets to Seller on the Repurchase Date free and clear of any
pledge, Lien, security interest, encumbrance, charge or other adverse claim on
the Purchased Assets. Nothing contained in this Repurchase Agreement shall
obligate Buyer to segregate the Purchased Assets or Collateral transferred to
Buyer by Seller.

Notwithstanding any other provision hereof, absent a default by the Seller, the
Secured Parties and Seller agree to treat each Transaction as a loan by the
Secured Party to Seller that is secured by the Purchased Assets and the
Collateral for U.S. federal, state and local income tax purposes unless
otherwise required pursuant to a “determination” within the meaning of
Section 1313 of the Code.”



3.   FURTHER ASSURANCES. Seller shall promptly provide such further assurances
or agreements as Buyer may reasonably request in order to effect the purposes of
this Repurchase Agreement. In addition, Seller agrees, at Buyer’s request, to
take all actions reasonably necessary to restructure the terms of this
Repurchase Agreement.



4.   COUNTERPARTS. This Repurchase Agreement may be executed in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.



5.   REMEDIES; WAIVER.



  (i)   Upon the occurrence of an Event of Default, the Secured Parties shall
have, with respect to the security interest in the Purchased Assets granted
pursuant to Paragraph 6 of this Repurchase Agreement, and in addition to all
other rights and remedies available to Buyer and the Secured Parties under this
Repurchase Agreement or other Applicable Law, all rights and remedies of a
secured party upon default under the UCC.



  (ii)   Seller agrees, to the full extent that it may lawfully so agree, that
neither it nor anyone claiming through or under it will set up, claim or seek to
take advantage of any appraisement, valuation, stay, extension or redemption law
now or hereafter in force in any locality where any of the Purchased Assets may
be situated in order to prevent, hinder or delay the enforcement or foreclosure
of this Repurchase Agreement, or the absolute sale of the Purchased Assets or
any part thereof, or the final and absolute putting into possession thereof,
immediately after such sale, of buyers thereof, and Seller, for itself and all
who may at any time claim through or under it, hereby waives, to the full extent
that it may be lawful so to do, the benefit of all such laws and any and all
right to have any of the Properties or assets constituting the Purchased Assets
marshaled upon any such sale, and agrees that Buyer or any court having
jurisdiction to foreclose the security interests granted in this Repurchase
Agreement may sell the Purchased Assets as an entirety or in such parcels as
Buyer or such court may determine.



  (iii)   No failure on the part of Buyer or a Secured Party to exercise, and no
delay in exercising, any right or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right or remedy
hereunder preclude any further exercise thereof or the exercise of any other
right. The rights and remedies herein provided are cumulative and not exclusive
of any rights and remedies provided by law.



6.   TAXES.

(a) Any and all payments by or on behalf of the Seller under or in respect of
this Repurchase Agreement or any Purchased Asset or Collateral shall be made
free and clear of, and without deduction or withholding for or on account of
Taxes, unless required by law. If Taxes shall be required to be deducted or
withheld any from or in respect of any sum payable under or in respect of this
Repurchase Agreement or any Purchased Asset or Collateral to a Secured Party
(i) all such deductions and withholdings in respect of Taxes shall be made and
paid to the relevant taxation authority or in accordance with any requirement of
law, and (ii) the sum payable by Seller shall be increased as may be necessary
so that after all required deductions and withholdings have been made (including
deductions and withholdings applicable to additional amounts payable under this
Section 6) such Secured Party receives an amount equal to the sum it would have
received had no such deductions or withholdings been made in respect of
Non-Excluded Taxes. For purposes of this Repurchase Agreement the term
“Non-Excluded Taxes” are Taxes other than, in the case of a Secured Party, Taxes
that are imposed on its overall net income (and franchise taxes imposed in lieu
thereof) by the jurisdiction under the laws of which such Secured Party is
organized or of its applicable lending office, or any political subdivision
thereof, unless such Taxes are imposed as a result of such Secured Party having
executed, delivered or performed its obligations or received payments under, or
enforced, this Repurchase Agreement (in which case such Taxes will be treated as
Non-Excluded Taxes).

(b) In addition, Seller hereby agrees to pay any present or future stamp,
recording, documentary, excise, property or value-added taxes, or similar taxes,
charges or levies that arise from any payment made under or in respect of this
Repurchase Agreement or from the execution, delivery or registration of, any
performance under, or otherwise with respect to, this Repurchase Agreement
(collectively, “Other Taxes”).

(c) Seller hereby agrees to indemnify the Secured Parties and their direct or
indirect beneficial owners for, and to hold it harmless against, the full amount
of Non-Excluded Taxes and Other Taxes, and the full amount of Taxes of any kind
imposed on the Secured Parties and their direct or indirect beneficial owners by
any jurisdiction on amounts payable under this Section 6 and any liability
(including penalties, additions to tax, interest and expenses) arising therefrom
or with respect thereto. The indemnity by Seller provided for in this Section
6(c) shall apply and be made whether or not the Taxes for which indemnification
hereunder is sought have been correctly or legally asserted. Amounts payable by
Seller under the indemnity set forth in this Section 6(c) shall be paid within
ten (10) days from the date on which the Secured Party makes written demand
therefor.

(d) Within thirty (30) days after the date of any payment of Taxes, Seller (or
any Person making such payment on behalf of Seller) shall furnish to the Secured
Party for its own account a certified copy of the original official receipt
evidencing payment thereof.

(e) For purposes of this Section 6(e), the terms “United States” and “United
States person” shall have the meanings specified in Section 7701 of the Internal
Revenue Code. Each Secured Party (including for avoidance of doubt any assignee,
successor or participant) that either (i) is not incorporated under the laws of
the United States, any State thereof, or the District of Columbia or (ii) whose
name does not include “Incorporated,” “Inc.,” “Corporation,” “Corp.,” “P.C.,”
“insurance company,” or “assurance company” (a “Non-Exempt Secured Party”) shall
deliver or cause to be delivered to Seller the following properly completed and
duly executed documents:

(i) in the case of a Non-Exempt Secured Party that is not a United States person
or is a foreign disregarded entity for U.S. federal income tax purposes that is
entitled to provide such form, a complete and executed (x) U.S. Internal Revenue
Service Form W-8BEN with Part II completed in which the Secured Party claims the
benefits of a tax treaty with the United States providing for a zero or reduced
rate of withholding (or any successor forms thereto), including all appropriate
attachments or (y) a U.S. Internal Revenue Service Form W-8ECI (or any successor
forms thereto); or

(ii) in the case of a Non-Exempt Secured Party that is an individual, (x) a
complete and executed U.S. Internal Revenue Service Form W-8BEN (or any
successor forms thereto) and a certificate substantially in the form of
Exhibit C (a “Section 6 Certificate”) or (y) a complete and executed U.S.
Internal Revenue Service Form W-9 (or any successor forms thereto); or

(iii) in the case of a Non-Exempt Secured Party that is organized under the laws
of the United States, any State thereof, or the District of Columbia, a complete
and executed U.S. Internal Revenue Service Form W-9 (or any successor forms
thereto); or

(iv) in the case of a Non-Exempt Secured Party that (x) is not organized under
the laws of the United States, any State thereof, or the District of Columbia
and (y) is treated as a corporation for U.S. federal income tax purposes, a
complete and executed U.S. Internal Revenue Service Form W-8BEN (or any
successor forms thereto) and a Section 6 Certificate; or

(v) in the case of a Non-Exempt Secured Party that (A) is treated as a
partnership or other non-corporate entity, and (B) is not organized under the
laws of the United States, any State thereof, or the District of Columbia,
(x)(i) a complete and executed U.S. Internal Revenue Service Form W-8IMY (or any
successor forms thereto) (including all required documents and attachments) and
(ii) a Section 6 Certificate, and (y) without duplication, with respect to each
of its beneficial owners and the beneficial owners of such beneficial owners
looking through chains of owners to individuals or entities that are treated as
corporations for U.S. federal income tax purposes (for purposes of this
Section 6(e)(v) all such owners, “beneficial owners”), the documents that would
be provided by each such beneficial owner pursuant to this Section 6(e) if such
beneficial owner were a Secured Party, provided, however, that no such documents
will be required with respect to a beneficial owner to the extent the actual
Secured Party is determined to be in compliance with the requirements for
certification on behalf of its beneficial owner as may be provided in applicable
U.S. Treasury regulations, or the requirements of this clause (v) are otherwise
determined to be unnecessary, all such determinations under this clause (v) to
be made in the sole discretion of Seller, provided, however, that Secured Party
shall be provided an opportunity to establish such compliance as reasonable; or

(vi) in the case of a Non-Exempt Secured Party that is disregarded for U.S.
federal income tax purposes, the document that would be required by clause (i),
(ii), (iii), (iv), (v), (vii) and/or this clause (vi) of this Section 6(e) with
respect to its beneficial owner if such beneficial owner were the Secured Party;
or

(vii) in the case of a Non-Exempt Secured Party that (A) is not a United States
person and (B) is acting in the capacity as an “intermediary” (as defined in
U.S. Treasury Regulations), (x)(i) a U.S. Internal Revenue Service Form W-8IMY
(or any successor form thereto) (including all required documents and
attachments) and (ii) a Section 6 Certificate, and (y) if the intermediary is a
“non-qualified intermediary” (as defined in U.S. Treasury Regulations), from
each person upon whose behalf the “non-qualified intermediary” is acting the
documents that would be required by clause (i), (ii), (iii), (iv), (v), (vi),
and/or this clause (vii) with respect to each such person if each such person
were a Secured Party.

If the Secured Party provides a form pursuant to clause (i)(x) and the form
provided by the Secured Party at the time such Secured Party first becomes a
party to this Repurchase Agreement or, with respect to a grant of a
participation, the effective date thereof, indicate a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
treated as Taxes other than “Non-Excluded Taxes” (“Excluded Taxes”) and shall
not qualify as Non-Excluded Taxes unless and until such Secured Party provides
the appropriate form certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate shall be considered Excluded Taxes solely
for the periods governed by such form. If, however, on the date a Person becomes
an assignee, successor or participant to this Repurchase Agreement, Secured
Party transferor was entitled to indemnification or additional amounts under
this Section 6, then the Secured Party assignee, successor or participant shall
be entitled to indemnification or additional amounts to the extent (and only to
the extent), that the Secured Party transferor was entitled to such
indemnification or additional amounts for Non-Excluded Taxes, and the Secured
Party assignee, successor or participant shall be entitled to additional
indemnification or additional amounts for any other or additional Non-Excluded
Taxes.

(f) For any period with respect to which a Secured Party has failed to provide
Seller with the appropriate form, certificate or other document described in
subsection (e) of this Section 6 (other than (i) if such failure is due to a
change in any requirement of law, or in the interpretation or application
thereof, occurring after the date on which a form, certificate or other document
originally was required to be provided or (ii) if it is legally inadvisable or
otherwise commercially disadvantageous for such Secured Party to deliver such
form, certificate or other document), such Secured Party shall not be entitled
to indemnification or additional amounts under subsection (a) or (c) of this
Section 6 with respect to Non-Excluded Taxes imposed by the United States by
reason of such failure; provided, however, that should a Secured Party become
subject to Non-Excluded Taxes because of its failure to deliver a form,
certificate or other document required hereunder, Seller shall take such steps
as such Secured Party shall reasonably request, to assist such Secured Party in
recovering such Non-Excluded Taxes.

(g) Without prejudice to the survival of any other agreement of the Seller
hereunder, the agreements and obligations of the Seller contained in this
Section 6 shall survive the termination of this Repurchase Agreement and the
other Transaction Documents. Nothing contained in this Section 6 shall require
the Secured Parties to make available any of its tax returns or any other
information that it deems to be confidential or proprietary.



7.   INDEMNIFICATION.



  (a)   Without limiting any other rights that any such Person may have
hereunder or under Applicable Law, Seller hereby agrees to indemnify and hold
harmless, Buyer, the Secured Parties and each of their respective assigns and
officers, directors, shareholders, owners, members, partners, attorneys,
Affiliates, employees and agents thereof (collectively, the “Indemnified
Parties”), forthwith on demand, from and against any and all damages, losses,
claims, liabilities and related documented costs and expenses, including
attorneys’ fees and disbursements (all of the foregoing being collectively
referred to as the “Indemnified Amounts”) awarded against or incurred by such
Indemnified Party or any of them arising out of or as a result of this
Repurchase Agreement or the security interest in the Collateral granted to Buyer
or the ownership of an interest in the Purchased Assets or in respect of the
Purchased Asset or any commitment to purchase the Purchased Assets, except to
the extent such claim, damage, loss, liability, cost, or expense is found in a
final, non appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct.
Without limiting the generality of the foregoing, Seller agrees to hold any
Indemnified Party harmless from and indemnify such Indemnified Party against any
and all damages, losses, claims, liabilities and related documented costs and
expenses (including attorneys’ fees) with respect to the Purchased Assets or any
Collateral relating to or arising out of any environmental condition or any
violation or alleged violation of any law, rule or regulation, except to the
extent such claim, damage, loss, liability, cost, or expense is found in a
final, non appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct.
If Seller has made any indemnity payment pursuant to this Section 7 and such
payment fully indemnified the recipient thereof and the recipient thereafter
collects any payments from others in respect of such Indemnified Amounts, then,
the recipient shall repay to Seller an amount equal to the amount it has
collected from others in respect of such indemnified amounts. Without limiting
the foregoing, Seller agrees to hold any Indemnified Party harmless from and
indemnify such Indemnified Party against all Indemnified Amounts with respect to
or resulting from:



  (1)   any representation or warranty made or deemed made by Seller or any of
their respective officers under or in connection with this Repurchase Agreement
that shall have been false or incorrect in any material respect when made or
deemed made or delivered;



  (2)   the failure by Seller to comply with any term, provision or covenant
contained in this Repurchase Agreement or any agreement executed in connection
therewith beyond any applicable notice and cure periods, or with any Applicable
Law or with respect to the Purchased Assets, or the nonconformity of the
Purchased Assets with any such Applicable Law;



  (3)   the failure to vest and maintain vested in Buyer an undivided ownership
interest or perfected security interest in the Purchased Assets, together with
all Income, free and clear of any Lien (other than Permitted Liens), whether
existing at the time of the Transaction or at any time thereafter;



  (4)   the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Laws with respect to the
Purchased Assets, whether at the time of the Transaction or at any subsequent
time;



  (5)   any dispute, claim, offset or defense (other than the discharge in
bankruptcy of the Obligor) of the Obligor to the payment with respect to the
Purchased Assets (including, without limitation, a defense based on the
Purchased Assets not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or services related to the Purchased
Assets or the furnishing or failure to furnish such merchandise or services;



  (6)   any failure of Seller to perform its duties or obligations in accordance
with the provisions of this Repurchase Agreement or any failure by Seller or any
Affiliate of Seller to perform their respective duties under the Purchased
Assets;



  (7)   the failure of Seller to remit (or cause the appropriate party to remit)
any Income due hereunder to Buyer pursuant to this Repurchase Agreement on or
before the date such Income is required to be transferred directly to Buyer
(whether by the exercise of setoff rights or otherwise);



  (8)   any inability to obtain any judgment in, or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of Seller to qualify to do business or file any notice or
business activity report or any similar report;



  (9)   any action taken by Seller in the enforcement, collection or foreclosure
of the Purchased Assets;



  (10)   any products liability claim or personal injury or property damage suit
or other similar or related claim or action of whatever sort arising out of or
in connection with the Purchased Assets or services that are the subject of the
Purchased Assets;



  (11)   any claim, suit or action of any kind or nature whatsoever, in respect
of the Purchased Assets, arising out of or in connection with Environmental
Laws, including any vicarious liability;



  (12)   the failure by Seller to pay when due any Taxes for which Seller is
liable, including, without limitation, sales, excise or personal property taxes
payable in connection with the Purchased Assets;



  (13)   any repayment by Buyer or a Secured Party of any amount previously
distributed in payment of the Repurchase Price of the Purchased Assets, payment
of Price Differential or any other amount due hereunder, in each case which
amount Buyer or a Secured Party believes in good faith is required to be repaid;



  (14)   the commingling by Seller or any of its Affiliates of Income on the
Purchased Assets at any time with other funds;



  (15)   any investigation, litigation or proceeding related to this Repurchase
Agreement or the use of proceeds of the Transaction or the security interest in
the Purchased Assets;



  (16)   the use of the proceeds of the Transaction in a manner other than as
provided in this Repurchase Agreement;



  (17)   the Purchased Assets treated as or represented as satisfying the
criteria set forth in this Repurchase Agreement for purchase hereunder, at the
applicable time, does not satisfy the foregoing criteria; or



  (18)   the exercise by any Obligor of any rights of setoff against Seller or
any of its Affiliates or the exercise of any rights by an Obligor that impacts,
impairs, reduces or diminishes any Income or any Purchased Asset.



  (b)   In the case of an investigation, litigation or other proceeding to which
the indemnity in Section 7(a) applies, such indemnity shall be effective whether
or not such investigation, litigation or proceeding is brought by Seller, its
directors, shareholders or creditors or an Indemnified Party or any other Person
or any Indemnified Party otherwise a party thereto. Seller agrees not to assert
any claim against any Indemnified Party, or any of their respective directors,
officers, employees, attorneys, agents, and advisers, on any theory of
liability, for special, indirect, consequential, or punitive damages arising out
of or otherwise relating to this Repurchase Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Transaction. In any suit, proceeding or action brought by an Indemnified Party
in connection with the Purchased Assets for any sum owing thereunder, or to
enforce any provisions of the Purchased Assets, Seller will save, indemnify and
hold such Indemnified Party harmless from and against all expense, loss or
damage suffered by reason of any defense, set-off, counterclaim, recoupment or
reduction or liability whatsoever of the account debtor or obligor thereunder,
arising out of a breach by Seller of any obligation thereunder or arising out of
any other agreement, Indebtedness or liability at any time owing to or in favor
of such account debtor or Obligor or its successors from Seller. Seller also
agrees to reimburse an Indemnified Party as and when billed by such Indemnified
Party for all the Indemnified Party’s costs and expenses incurred in connection
with the enforcement or the preservation of Buyer’s rights under this Repurchase
Agreement or any transaction contemplated hereby or thereby, including, without
limitation, the fees and disbursements of its counsel.



  (c)   Seller shall, whether or not the Transaction contemplated hereby is
consummated, promptly: (i) pay as when billed by Buyer, all reasonable
out-of-pocket costs and expenses of any Indemnified Party in connection with the
enforcement of this Repurchase Agreement and the enforcement of any amendment,
waiver or consent relating hereto or thereto and the documents and instruments
referred to herein and therein (and the amount of such costs and expenses shall,
until paid, bear interest at the Pricing Rate (or at the Post-Default Rate, at
any time the Post-Default Rate is applicable to the Transaction)); (ii) pay and
hold the Indemnified Parties harmless from and against any and all present and
future stamp, documentary, issue, sales and use, value added, property and other
similar Taxes with respect to the matters described in foregoing clause (i) and
hold the Indemnified Parties harmless from and against any and all liabilities
with respect to or resulting from any delay or omission to pay such Taxes; and
(iii) indemnify each Indemnified Party from and hold each of them harmless
against any and all Indemnified Amounts incurred by any of them as a result of,
or arising out of, or in any way related to, or by reason of, the entering into
and/or performance of this Repurchase Agreement or the use of the proceeds of
the Transaction hereunder or the consummation of any transactions contemplated
herein.



  (d)   Without prejudice to the survival of any other agreement of Seller
hereunder, the agreements and obligations of Seller contained in this Section 7
shall survive the repayment of all amounts owing to Buyer by Seller under this
Repurchase Agreement and the termination of the commitment of Buyer hereunder.



  (e)   Indemnification under this Section 7 shall be in an amount necessary to
make the Indemnified Party whole after taking into account any tax consequences
to the Indemnified Party of the receipt of the indemnity provided hereunder,
including the effect of such Tax or refund on the amount of Tax measured by net
income or profits that is or was payable by the Indemnified Party.



  (f)   Without limiting the rights and remedies of the Buyer under the Purchase
Documents, Seller shall pay the Buyer’s documented out of pocket costs and
expenses, including, without limitation, expenses of accountants and external
counsel, incurred in connection with the preparation, negotiation, execution and
consummation of, and any amendment, supplement or modification to, the Purchase
Documents and the Transaction thereunder. Seller agrees to pay the Buyer on
demand all costs and expenses (including expenses actually incurred to external
counsel for legal services of every kind) of any subsequent enforcement of any
of the provisions hereof, or of the performance by the Buyer of any obligations
of Seller in respect of the Purchased Assets and the Collateral, or any actual
or attempted sale, or any exchange, enforcement, collection, compromise or
settlement in respect of any of the Purchased Assets and/or the Collateral and
for the custody, care or preservation of the Purchased Assets and the Collateral
(including insurance costs) and defending or asserting rights and claims of
Buyer in respect thereof, by litigation or otherwise. In addition, Seller agrees
to pay the Buyer on demand all documented costs and expenses (including expenses
for legal services actually incurred to external counsel) incurred in connection
with registering the Purchased Assets in the name of the Buyer or its nominee.
All such expenses shall be recourse obligations of Seller to the Buyer under
this Repurchase Agreement.



8.   NOTICES. With respect to any notices, statements, demands or other
communications delivered to Buyer by Seller pursuant to this Repurchase
Agreement, Seller shall deliver a copy of any such notice, statement, demand or
other communication to Buyer at the address specified in Annex II hereto.



9.   JURISDICTION; WAIVER OF JURY TRIAL.



  (a)   EACH OF THE PARTIES HERETO HEREBY AGREES TO THE NON–EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK. EACH OF THE PARTIES HERETO AND EACH SECURED PARTY HEREBY WAIVES ANY
OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION
INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.



  (b)   TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO
HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES HERETO,
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
BETWEEN ANY OF THEM IN CONNECTION WITH THIS REPURCHASE AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT
WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.



10.   AMENDMENTS AND WAIVERS. No amendment, waiver or other modification of any
provision of this Repurchase Agreement shall be effective without the written
agreement of Seller and Buyer. Any waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. Any
provision of this Repurchase Agreement may be waived by Buyer; provided, that no
failure or delay on the part of Buyer in exercising any right, power or
privilege hereunder or under any other Purchase Document and no course of
dealing with respect to any right, power or privilege hereunder or under any
other Purchase Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, power or privilege hereunder or under any
other Purchase Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder or thereunder. The
rights, powers and remedies herein or in any other Purchase Document expressly
provided are cumulative and not exclusive of any rights, powers or remedies
which Buyer would otherwise have. No notice to or demand on Seller in any case
shall entitle Seller to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the rights of Buyer to any other
or further action in any circumstances without notice or demand. An Event of
Default under this Repurchase Agreement shall be deemed to be continuing unless
subsequently cured by Seller or expressly waived by Buyer in writing.



11.   RIGHT OF SET-OFF. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of such rights, Seller
hereby grants to Buyer and its Affiliates a right of offset, to secure repayment
of all amounts owing to Buyer and its Affiliates by Seller under the Purchase
Documents, upon any and all monies, securities, collateral or other Property of
Seller and the proceeds therefrom, now or hereafter held or received by Buyer or
its Affiliates or any entity under the control of Buyer or its Affiliates and
their respective successors and assigns (including, without limitation, branches
and agencies of Buyer or its Affiliates wherever located), for the account of
Seller, whether for safekeeping, custody, pledge, transmission, collection, or
otherwise, and also upon any and all deposits (general or specified) and credits
of Seller at any time existing. Buyer and its Affiliates are hereby authorized
at any time and from time to time upon the occurrence and during the continuance
of an Event of Default, without notice to Seller, to offset, appropriate, apply
and enforce such right of offset against any and all items hereinabove referred
to against any amounts owing to Buyer or its Affiliates by Seller under the
Purchase Documents, irrespective of whether either of Buyer or its Affiliates
shall have made any demand hereunder and although such amounts, or any of them,
shall be contingent or unmatured and regardless of any other collateral securing
such amounts. Seller shall be deemed directly indebted to Buyer and its
Affiliates in the full amount of all amounts owing to Buyer and its Affiliates
by Seller under the Purchase Documents, and Buyer and its Affiliates shall be
entitled to exercise the rights of offset provided for above. ANY AND ALL RIGHTS
TO REQUIRE BUYER OR ITS AFFILIATES TO EXERCISE THEIR RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL THAT SECURES THE AMOUNTS OWING TO BUYER OR ITS
AFFILIATES BY SELLER UNDER THE PURCHASE DOCUMENTS, PRIOR TO EXERCISING ITS RIGHT
OF OFFSET WITH RESPECT TO SUCH MONIES, SECURITIES, COLLATERAL, DEPOSITS, CREDITS
OR OTHER PROPERTY OF SELLER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED BY SELLER. Seller, on its behalf and expressly on behalf of all of its
present and future Affiliates, hereby waives any right of setoff it may have or
to which it may be entitled under this Repurchase Agreement from time to time
against Buyer or its Affiliates or their assets.



12.   RECOURSE. Notwithstanding anything contained in this Repurchase Agreement
to the contrary, (a) Buyer shall not take any action without the express written
instruction of Cedric and (b) Seller and Cedric agree that Seller’s only
recourse shall be against Cedric and not Buyer.



13.   AGENCY AGREEMENT. Seller acknowledges and agrees and consents to the entry
to the Agency Agreement by the parties thereto. Pursuant to the terms of the
Agency Agreement, Cedric shall retain control over the actions of Buyer in
regards to this Repurchase Agreement and all transactions hereunder.

4

Schedule A

Purchased Assets

                                          Bloomberg Deal           Current Face
  Current Notional                
Name
  Bond Name   Amount1   Amount2   CUSIP   ISIN
 
                                       
BSARM 2005-7
    B-1     $ 17,402,239               07387ADA0     US07387ADA07
 
                                       
 
    B-2     $ 4,718,848               07387ADB8     US07387ADB89
 
                                       
 
    B-3     $ 2,949,280               07387ADC6     US07387ADC62
 
                                       
 
    B-4     $ 2,949,280               07387ADD4     US07387ADD46
 
                                       
 
    B-5     $ 2,064,992               07387ADE2     US07387ADE29
 
                                       
 
    B-6     $ 705,605               07387ADF9     US07387ADF93
 
                                       
 
    X             $ 363,789,739       07387ACZ6     US07387ACZ66
 
                                       
BSARM 2005-9
    B-1     $ 24,035,537               07387AEK7     US07387AEK79
 
                                       
 
    B-2     $ 7,825,178               07387AEL5     US07387AEL52
 
                                       
 
    B-3     $ 4,472,097               07387AEM3     US07387AEM36
 
                                       
 
    B-4     $ 5,031,109               07387AEN1     US07387AEN19
 
                                       
 
    B-5     $ 3,913,085               07387AEP6     US07387AEP66
 
                                       
 
    B-6     $ 1,631,223               07387AEQ4     US07387AEQ40
 
                                       
 
    X             $ 784,865,930       07387AEJ0     US07387AEJ07
 
                                       
CMLTI 2005-11
    M     $ 6,396,774               17307GX37     US17307GX371
 
                                       
 
    B-1     $ 12,415,403               17307GX45     US17307GX454
 
                                       
 
    B-2     $ 4,514,962               17307GX52     US17307GX520
 
                                       
 
    B-3     $ 3,010,305               17307GX60     US17307GX603
 
                                       
 
    B-4     $ 1,504,657               17307GX78     US17307GX785
 
                                       
 
    B-5     $ 1,504,657               17307GX86     US17307GX868
 
                                       
 
    B-6     $ 1,155,889               17307GX94     US17307GX942
 
                                       
 
    X             $ 523,002,186       17307GX29     US17307GX298
 
                                       
MLMI 2005-A9
    M-1     $ 16,147,606               59020UW92     US59020UW927
 
                                       
 
    M-2     $ 7,381,336               59020UX26     US59020UX263
 
                                       
 
    M-3     $ 4,613,460               59020UX34     US59020UX347
 
                                       
 
    1-A-2     $ 1,192,289.30               59020UV85     US59020UV853
 
                                       
 
    3-A-2     $ 4,330,324.96               59020UW35     US59020UW356
 
                                       
 
    4-A-2     $ 3,824,406               59020UW50     US59020UW505
 
                                       
 
    5-A-2     $ 2,231,214.40               59020UW76     US59020UW760
 
                                       
 
    B-1     $ 3,690,171               59020UX42     US59020UX420
 
                                       
 
    B-2     $ 3,229,521               59020UX59     US59020UX594
 
                                       
 
    B-3     $ 1,669,868               59020UX67     US59020UX677
 
                                        Bear Stearns Am Trust 2005-7 Certificate
No. 1 Percentage Interest: 100%
 
Bear Stearns Am Trust 2005-9 Certificate No. 1 Percentage Interest: 100%
 
Citigroup Mortgage Loan Trust 2005-11 Certificate No. 1 Percentage Interest:
100%
 
Merrill Lynch Mortgage Investors Trust 2005-A9 Certificate No. 1 Percentage
Interest: 100%
 


5

Schedule B

Interest-Only Assets

                                          Bloomberg Deal                  
Current Notional         Name   Bond Name   Current Face Amount   Amount   CUSIP
  ISIN
BSARM 2005-7
    X             $ 363,789,739       07387ACZ6     US07387ACZ66
 
                                       
BSARM 2005-9
    X             $ 784,865,930       07387AEJ0     US07387AEJ07
 
                                       
CMLTI 2005-11
    X             $ 523,002,186       17307GX29     US17307GX298
 
                                       

6

Schedule C

[RESERVED]

7

Schedule D

Permitted Scheduled Losses

                                 
Date
  BSARM 05-7   BSARM 05-9   CMLTI 05-11   MLMI 05-A9
 
                               
9/17/2008
  $ 8,579,866     $ 10,104,691     $ 7,000,256     $ 15,455,477  
9/25/2008
  $ 8,579,866     $ 10,104,691     $ 7,000,256     $ 15,455,477  
10/25/2008
  $ 8,579,866     $ 10,104,691     $ 7,000,256     $ 15,455,477  
11/25/2008
  $ 9,579,866     $ 11,104,691     $ 7,500,256     $ 17,205,477  
12/25/2008
  $ 9,579,866     $ 11,104,691     $ 7,500,256     $ 17,205,477  
1/25/2009
  $ 9,579,866     $ 11,104,691     $ 7,500,256     $ 17,205,477  
2/25/2009
  $ 10,579,866     $ 12,104,691     $ 8,250,256     $ 18,955,477  
3/25/2009
  $ 10,579,866     $ 12,104,691     $ 8,250,256     $ 18,955,477  
4/25/2009
  $ 10,579,866     $ 12,104,691     $ 8,250,256     $ 18,955,477  
5/25/2009
  $ 11,579,866     $ 12,854,691     $ 9,000,256     $ 20,705,477  
6/25/2009
  $ 11,579,866     $ 12,854,691     $ 9,000,256     $ 20,705,477  
7/25/2009
  $ 11,579,866     $ 12,854,691     $ 9,000,256     $ 20,705,477  
8/25/2009
  $ 11,579,866     $ 13,604,691     $ 10,000,256     $ 22,455,477  
9/25/2009
  $ 11,579,866     $ 13,604,691     $ 10,000,256     $ 22,455,477  
10/25/2009
  $ 11,579,866     $ 13,604,691     $ 10,000,256     $ 22,455,477  
11/25/2009
  $ 11,579,866     $ 13,604,691     $ 10,000,256     $ 22,455,477  
12/25/2009
  $ 11,579,866     $ 13,604,691     $ 10,000,256     $ 22,455,477  
1/25/2010
  $ 11,579,866     $ 13,604,691     $ 10,000,256     $ 22,455,477  
2/25/2010
  $ 11,579,866     $ 13,604,691     $ 10,000,256     $ 22,455,477  
3/25/2010
  $ 11,579,866     $ 13,604,691     $ 10,000,256     $ 22,455,477  
4/25/2010
  $ 11,579,866     $ 13,604,691     $ 10,000,256     $ 22,455,477  
5/25/2010
  $ 11,579,866     $ 13,604,691     $ 10,000,256     $ 22,455,477  
6/25/2010
  $ 11,579,866     $ 13,604,691     $ 10,000,256     $ 22,455,477  
7/25/2010
  $ 11,579,866     $ 13,604,691     $ 10,000,256     $ 22,455,477  
8/25/2010
  $ 11,579,866     $ 13,604,691     $ 10,000,256     $ 22,455,477  

8

Schedule E

Existing Indebtedness

None.

9

EXHIBIT A

FORM OF AMENDED AND RESTATED
PURCHASE CONFIRMATION

Ladies and Gentlemen:

Wilmington Trust Company, as agent for Cedric LLC, is pleased to deliver our
written confirmation of our agreement to enter into the Transaction under the
Amended and Restated Master Repurchase Agreement, dated as of October 27, 2008
(the “Repurchase Agreement”), between Wilmington Trust Company, as agent for
Cedric LLC, as buyer, and Taberna Loan Holdings I, L.L.C., as seller, pursuant
to which we will purchase from seller the Purchased Assets identified below.
Capitalized terms used herein without definition have the meanings given in the
Repurchase Agreement.

         
Purchase Date:
  as of September 24, 2008
Purchased Assets:
  Each of the assets described on the attached Schedule A hereto.
Purchase Price:
  $ 25,425,000  
Adjusted Purchase Price:
  $ 24,500,000  
Repurchase Date:
  The 24th Payment Date following the date of the Repurchase
 
  Agreement
Pricing Rate:
  The Pricing Rate
Commitment Fee:
  $ 253,909.09  

This Amended and Restated Purchase Confirmation amends, restates and replaces in
its entirety the original Purchase Confirmation delivered by Buyer to Seller as
of September 29, 2008.

Delivered to Seller as of September 29, 2008

WILMINGTON TRUST COMPANY,
as agent for Cedric LLC

By:     
Name:
Title:


Returned to Buyer as of September 29, 2008

AGREED AND ACKNOWLEDGED:

TABERNA LOAN HOLDINGS I, L.L.C.



    By:     

Name:
Title:



  1   Values as of August 25, 2008.



  2   Values as of August 25, 2008.

10





Schedule A to
Amended and Restated
Purchase Confirmation

Schedule A

                                                              Current Notional  
      Bloomberg Deal Name   Bond Name   Current Face Amount   Amount   CUSIP  
ISIN
BSARM 2005-7
    B-1     $ 17,402,239               07387ADA0     US07387ADA07
 
                                       
 
    B-2     $ 4,718,848               07387ADB8     US07387ADB89
 
                                       
 
    B-3     $ 2,949,280               07387ADC6     US07387ADC62
 
                                       
 
    B-4     $ 2,949,280               07387ADD4     US07387ADD46
 
                                       
 
    B-5     $ 2,064,992               07387ADE2     US07387ADE29
 
                                       
 
    B-6     $ 705,605               07387ADF9     US07387ADF93
 
                                       
 
    X             $ 363,789,739       07387ACZ6     US07387ACZ66
 
                                       
BSARM 2005-9
    B-1     $ 24,035,537               07387AEK7     US07387AEK79
 
                                       
 
    B-2     $ 7,825,178               07387AEL5     US07387AEL52
 
                                       
 
    B-3     $ 4,472,097               07387AEM3     US07387AEM36
 
                                       
 
    B-4     $ 5,031,109               07387AEN1     US07387AEN19
 
                                       
 
    B-5     $ 3,913,085               07387AEP6     US07387AEP66
 
                                       
 
    B-6     $ 1,631,223               07387AEQ4     US07387AEQ40
 
                                       
 
    X             $ 784,865,930       07387AEJ0     US07387AEJ07
 
                                       
CMLTI 2005-11
    M     $ 6,396,774               17307GX37     US17307GX371
 
                                       
 
    B-1     $ 12,415,403               17307GX45     US17307GX454
 
                                       
 
    B-2     $ 4,514,962               17307GX52     US17307GX520
 
                                       
 
    B-3     $ 3,010,305               17307GX60     US17307GX603
 
                                       
 
    B-4     $ 1,504,657               17307GX78     US17307GX785
 
                                       
 
    B-5     $ 1,504,657               17307GX86     US17307GX868
 
                                       
 
    B-6     $ 1,155,889               17307GX94     US17307GX942
 
                                       
 
    X             $ 523,002,186       17307GX29     US17307GX298
 
                                       
MLMI 2005-A9
    M-1     $ 16,147,606               59020UW92     US59020UW927
 
                                       
 
    M-2     $ 7,381,336               59020UX26     US59020UX263
 
                                       
 
    M-3     $ 4,613,460               59020UX34     US59020UX347
 
                                       
 
    1-A-2     $ 1,192,289.30               59020UV85     US59020UV853
 
                                       
 
    3-A-2     $ 4,330,324.96               59020UW35     US59020UW356
 
                                       
 
    4-A-2     $ 3,824,406               59020UW50     US59020UW505
 
                                       
 
    5-A-2     $ 2,231,214.40               59020UW76     US59020UW760
 
                                       
 
    B-1     $ 3,690,171               59020UX42     US59020UX420
 
                                       
 
    B-2     $ 3,229,521               59020UX59     US59020UX594
 
                                       
 
    B-3     $ 1,669,868               59020UX67     US59020UX677
 
                                       

11

 
Bear Stearns Am Trust 2005-7 Certificate No. 1
Percentage Interest: 100%
 
Bear Stearns Am Trust 2005-9 Certificate No. 1
Percentage Interest: 100%
 
Citigroup Mortgage Loan Trust 2005-11 Certificate No. 1
Percentage Interest: 100%
 
Merrill Lynch Mortgage Investors Trust 2005-A9 Certificate No. 1
Percentage Interest: 100%
 

12

EXHIBIT B

REPRESENTATIONS AND WARRANTIES

REGARDING THE PURCHASED ASSETS



1.   The Purchased Assets consists of pass-through certificates representing a
beneficial ownership interest in one or more real estate mortgage investment
conduits consisting of one or more first lien mortgage loans secured by
commercial and/or multifamily properties.



2.   Seller has full right, power and authority to (i) sell and assign the
Purchased Assets and (ii) grant a security interest in the Collateral, and the
Purchased Assets and other Collateral have not been cancelled, satisfied or
rescinded in whole or part nor has any instrument been executed that would
effect a cancellation, satisfaction or rescission thereof.



3.   Seller has delivered to Buyer or its designee evidence of re-registration
of the Purchased Assets to the securities intermediary in Buyer’s name on behalf
of Buyer.



4.   As of the date of its issuance, the Purchased Assets complied in all
material respects with, or was exempt from, all requirements of federal, state
or local law relating to the issuance thereof including, without limitation, any
registration requirements of the Securities Act of 1933, as amended.



5.   Seller has not received written notice of any outstanding liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind for which the holder of any of the
Purchased Assets are or may become obligated.

13

EXHIBIT C

FORM OF SECTION 6 CERTIFICATE

Reference is hereby made to the MASTER REPURCHASE AGREEMENT, dated as of
[     ], 2008, between Taberna Loan Holdings I, LLC (the “Seller”) and
Wilmington Trust Company, as agent for Cedric LLC (the “Buyer”) (the “Repurchase
Agreement”). Pursuant to the provisions of Section 6 of the Repurchase
Agreement, the undersigned hereby certifies that:



  1.   It is a      natural individual person,      treated as a corporation for
U.S. federal income tax purposes,      disregarded for federal income tax
purposes (in which case a copy of this Section 6 Certificate is attached in
respect of its sole beneficial owner), or      treated as a partnership for U.S.
federal income tax purposes (one must be checked).



  2.   It is the beneficial owner of amounts received pursuant to the Repurchase
Agreement.



  3.   It is not a bank, as such term is used in section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”), or the Repurchase
Agreement is not, with respect to the undersigned, a loan agreement entered into
in the ordinary course of its trade or business, within the meaning of such
section.



  4.   It is not a 10-percent shareholder of Seller within the meaning of
section 871(h)(3) or 881(c)(3)(B) of the Code.



  5.   It is not a controlled foreign corporation that is related to Seller
within the meaning of section 881(c)(3)(C) of the Code.



  6.   Amounts paid to it under the Repurchase Agreement are not effectively
connected with its conduct of a trade or business in the United States.



      [NAME OF UNDERSIGNED]



      By:      



      Title:      

Date:      ,      

14

EXHIBIT D

FORM OF DIRECTION LETTER

TABERNA LOAN HOLDINGS I, LLC

2929 ARCH STREET

17th FLOOR

PHILADELPHIA, PA 19104

DIRECTION LETTER

AS OF ___________, 2008

Ladies and Gentlemen:

Please refer to that certain [Indenture], dated [date] among [issuer] and
[indenture trustee].

You are advised as follows, effective as of the date of this letter.

Assignment of Interest. Taberna Loan Holdings I, L.L.C. has entered into a
Master Repurchase Agreement, dated as September 19, 2008 (as the same may be
amended and/or restated from time to time, the “Repo Agreement”), with
Wilmington Trust Company, as agent for Cedric LLC (“Buyer”) and has assigned its
rights and interests in the following notes: [describe notes] (collectively, the
“Notes”) (and all of its rights and remedies in respect of the Notes to Buyer.

Direction of Funds. In connection with Taberna Loan Holdings I, L.L.C.’s
obligations under the Repo Agreement, Buyer hereby directs the Servicer to
disburse, by wire transfer, any and all payments to be made under or in respect
of the Notes to the following account at Wilmington Trust Company, for the
benefit of Cedric LLC:

Wilmington Trust Company

ABA 031100092

Acct Name: Cedric Account

Acct. # 089951-001

Attn: Dorri, x6194

This direction shall remain in effect unless and until Buyer has notified
[indenture trustee] otherwise in writing.

Modifications, Waivers, Etc. No modification, waiver, deferral, or release (in
whole or in part) of any party’s obligations in respect of the Notes, or of any
collateral for any obligations in respect of the Notes , shall be effective
without the prior written consent of Buyer.

Please acknowledge your acceptance of the terms and directions contained in this
correspondence by executing a counterpart of this correspondence and returning
it to the undersigned.



      Very truly yours,



      TABERNA LOAN HOLDINGS I, LLC



      By: Taberna Realty Finance Trust, its sole member



      By:

Name:

Title:

Date:      , 2008



    Agreed and accepted this      

day of      , 2008



    [indenture trustee]



    By:

Name:

Title:

15

ANNEX II

Names and Addresses for Communications Between Parties

WILMINGTON TRUST COMPANY

1100 NORTH MARKET STREET

WILMINGTON, DELAWARE 19890-1600

ATTENTION: CORPORATE TRUST ADMINISTRATOR/CEDRIC

with a copy to:

CEDRIC LLC

C/O ANGELO GORDON & CO.

245 PARK AVENUE

NEW YORK, NEW YORK 10167

ATTENTION: MR. DAVID ROBERTS

TABERNA LOAN HOLDINGS I, LLC

2929 ARCH STREET

17th FLOOR

PHILADELPHIA, PA 19104

Tel: (215) 243-9033

Fax: (215) 243-9064

ATTENTION: CHIEF LEGAL OFFICER

with a copy to:

LEDGEWOOD

1900 MARKET ST., SUITE 750

PHILADELPHIA, PA 19103

TEL: 215.731.9450

FAX: 215.735.2513

ATTENTION: LISA A. ERNST

16